Exhibit 10.4

 

CRA INTERNATIONAL, INC.
1,899,227 Shares Common Stock (1)

 

UNDERWRITING AGREEMENT

 

 

June 23, 2005

 

 

J.P. Morgan Securities Inc.

William Blair & Company, L.L.C.

Piper Jaffray & Co.

Adams Harkness, Inc.

As Representatives of the Several

Underwriters Named in Schedule A

c/o J.P. Morgan Securities Inc.

277 Park Avenue

New York, New York  10172

 

Ladies and Gentlemen:

 

SECTION 1.          Introductory.  CRA International, Inc. (the “Company”), a
Massachusetts corporation, has an authorized capital stock consisting of
1,000,000 shares of Preferred Stock, without par value, of which no shares are
outstanding and 25,000,000 shares of Common Stock, without par value (“Common
Stock”), of which 10,172,188 shares were outstanding as of May 25, 2005.  The
Company proposes to issue and sell 710,000 shares of its authorized but unissued
Common Stock, and certain stockholders and optionholders of the Company
(collectively referred to as the “Selling Stockholders” and named in Schedule B)
propose to sell 1,189,227 shares of the Company’s issued and outstanding Common
Stock, to the several underwriters named in Schedule A as it may be amended by
the Pricing Agreement hereinafter defined (“Underwriters”), who are acting
severally and not jointly.  Collectively, such total of 1,899,227 shares of
Common Stock proposed to be sold by the Company and the Selling Stockholders is
hereinafter referred to as the “Firm Shares.”  In addition, the Company and the
Selling Stockholders propose to grant to the Underwriters an option to purchase
up to 284,884 additional shares of Common Stock (“Option Shares”) as provided in
Section 4 hereof.  The Firm Shares and, to the extent such option is exercised,
the Option Shares, are hereinafter collectively referred to as the “Shares.”

 

--------------------------------------------------------------------------------

(1) Plus an option to acquire up to 284,884 additional shares to cover
overallotments.

 

--------------------------------------------------------------------------------


 

You have advised the Company and the Selling Stockholders that the Underwriters
propose to make a public offering of their respective portions of the Shares as
soon as you deem advisable after the Pricing Agreement hereinafter defined has
been executed and delivered.

 

Prior to the purchase and public offering of the Shares by the several
Underwriters, the Company, the Selling Stockholders and the Representatives,
acting on behalf of the several Underwriters, shall enter into an agreement
substantially in the form of Exhibit A hereto (the “Pricing Agreement”).  The
Pricing Agreement may take the form of an exchange of any standard form of
written telecommunication between the Company, the Selling Stockholders and the
Representatives and shall specify such applicable information as is indicated in
Exhibit A hereto.  The offering of the Shares will be governed by this
Agreement, as supplemented by the Pricing Agreement.  From and after the date of
the execution and delivery of the Pricing Agreement, this Agreement shall be
deemed to incorporate the Pricing Agreement.

 

The Company and each of the Selling Stockholders hereby confirm their respective
agreements with the Underwriters as follows:

 

SECTION 2.          Representations and Warranties of the Company.  The Company
hereby represents, warrants and covenants to each Underwriter as follows:

 

(a)           Registration Statement; Prospectus.  A registration statement on
Form S-3 (File No. 333-123903), including a related preliminary prospectus, with
respect to the Shares has been prepared and filed with the Securities and
Exchange Commission (the “Commission”) by the Company in conformity with the
requirements of the Securities Act of 1933, as amended, and the rules and
regulations of the Commission thereunder (collectively, the “Securities Act;”
unless indicated to the contrary, all references herein to specific rules are
rules promulgated under the Securities Act); and the Company has so prepared and
has filed such amendments thereto, if any, and such amended preliminary
prospectuses as may have been required to the date hereof and will file such
additional amendments thereto and such amended prospectuses as may hereafter be
required.

 

Such registration statement (as amended, if applicable) at the time it became
effective and the prospectus constituting a part thereof (including the
information, if any, deemed to be part thereof pursuant to Rule 430A(b) and/or
Rule 434), as from time to time amended or supplemented, are hereinafter
referred to as the “Registration Statement,” and the “Prospectus,” respectively,
except that if any revised prospectus shall be provided to the Underwriters by
the Company for use in connection with the offering of the Shares which differs
from the Prospectus on file at the Commission at the time the Registration
Statement became effective (whether or not such revised prospectus is required
to be filed by the Company pursuant to Rule 424(b)), the term Prospectus shall
refer to such revised prospectus from and after the time it was provided to

 

2

--------------------------------------------------------------------------------


 

the Underwriters for such use.  If the Company elects to rely on Rule 434 of the
Securities Act, all references to “Prospectus” shall be deemed to include,
without limitation, the form of prospectus and the term sheet, taken together,
provided to the Underwriters by the Company in accordance with Rule 434 of the
Securities Act (“Rule 434 Prospectus”).  Any registration statement (including
any amendment or supplement thereto or information which is deemed part thereof)
filed by the Company under Rule 462(b) (“Rule 462(b) Registration Statement”)
shall be deemed to be part of the “Registration Statement” as defined herein,
and any prospectus (including any amendment or supplement thereto or information
which is deemed part thereof) included in such registration statement shall be
deemed to be part of the “Prospectus,” as defined herein, as appropriate.  The
Securities Exchange Act of 1934, as amended, and the rules and regulations of
the Commission thereunder are hereinafter collectively referred to as the
“Exchange Act.”  Any reference herein to any preliminary prospectus or the
Prospectus shall be deemed to refer to and include the documents incorporated by
reference therein pursuant to Form S-3 under the Securities Act (“Incorporated
Documents”), as of the date of such preliminary prospectus or Prospectus, as the
case may be.  Any document filed by the Company under the Exchange Act after the
effective date of the Registration Statement or the date of the Prospectus and
incorporated by reference in the Prospectus shall be deemed to be included in
the Registration Statement and the Prospectus as of the date of such filing.

 


(B)           COMPLIANCE WITH REGISTRATION REQUIREMENTS.  THE REGISTRATION
STATEMENT AND ANY RULE 462(B) REGISTRATION STATEMENT HAVE BEEN DECLARED
EFFECTIVE BY THE COMMISSION UNDER THE SECURITIES ACT.  THE COMPANY HAS COMPLIED
TO THE COMMISSION’S SATISFACTION WITH ALL REQUESTS OF THE COMMISSION FOR
ADDITIONAL OR SUPPLEMENTAL INFORMATION.  NO STOP ORDER SUSPENDING THE
EFFECTIVENESS OF THE REGISTRATION STATEMENT OR ANY RULE 462(B) REGISTRATION
STATEMENT IS IN EFFECT AND NO PROCEEDINGS FOR SUCH PURPOSE HAVE BEEN INSTITUTED
OR ARE PENDING OR, TO THE BEST KNOWLEDGE OF THE COMPANY, ARE CONTEMPLATED OR
THREATENED BY THE COMMISSION.


 


EACH PRELIMINARY PROSPECTUS AND THE PROSPECTUS WHEN FILED COMPLIED IN ALL
MATERIAL RESPECTS WITH THE SECURITIES ACT AND, IF FILED BY ELECTRONIC
TRANSMISSION PURSUANT TO THE COMMISSION’S ELECTRONIC DATA GATHERING, ANALYSIS
AND RETRIEVAL SYSTEM (EDGAR) (EXCEPT AS MAY BE PERMITTED BY REGULATION S-T UNDER
THE SECURITIES ACT), WAS IDENTICAL TO THE COPY THEREOF DELIVERED TO THE
UNDERWRITERS FOR USE IN CONNECTION WITH THE OFFER AND SALE OF THE SHARES.  EACH
OF THE REGISTRATION STATEMENT, ANY RULE 462(B) REGISTRATION STATEMENT AND ANY
POST-EFFECTIVE AMENDMENT THERETO, AT THE TIME IT BECAME EFFECTIVE AND AT ALL
SUBSEQUENT TIMES, COMPLIED AND WILL COMPLY IN ALL MATERIAL RESPECTS WITH THE
SECURITIES ACT AND DID NOT AND WILL NOT CONTAIN ANY UNTRUE STATEMENT OF A
MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR
NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING.  THE PROSPECTUS, AS
AMENDED OR SUPPLEMENTED, AS OF ITS DATE AND AT ALL SUBSEQUENT TIMES, DID NOT AND
WILL NOT CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A
MATERIAL FACT NECESSARY, IN ORDER TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT
OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING.

 

3

--------------------------------------------------------------------------------


 


THE REPRESENTATIONS AND WARRANTIES SET FORTH IN THE TWO IMMEDIATELY PRECEDING
SENTENCES DO NOT APPLY TO STATEMENTS IN OR OMISSIONS FROM THE REGISTRATION
STATEMENT, ANY RULE 462(B) REGISTRATION STATEMENT, OR ANY POST-EFFECTIVE
AMENDMENT THERETO, OR THE PROSPECTUS, OR ANY AMENDMENTS OR SUPPLEMENTS THERETO,
MADE IN RELIANCE UPON AND IN CONFORMITY WITH INFORMATION RELATING TO ANY
UNDERWRITER FURNISHED TO THE COMPANY IN WRITING BY THE UNDERWRITERS EXPRESSLY
FOR USE THEREIN.  THERE ARE NO CONTRACTS OR OTHER DOCUMENTS REQUIRED TO BE
DESCRIBED IN THE PROSPECTUS OR TO BE FILED AS EXHIBITS TO THE REGISTRATION
STATEMENT WHICH HAVE NOT BEEN DESCRIBED OR FILED AS REQUIRED.


 

(c)           Offering Materials Furnished to Underwriters.  The Company has
delivered to each Representative and their counsel one complete manually signed
copy of the Registration Statement and of each consent and certificate of
experts filed as a part thereof, and to each Underwriter conformed copies of the
Registration Statement (without exhibits) and preliminary prospectuses and the
Prospectus, as amended or supplemented, in such quantities and at such places as
the Underwriters have reasonably requested.

 

(d)           Distribution of Offering Material By the Company.  The Company has
not distributed and will not distribute, prior to the later of the Second
Closing Date (as defined below) and the completion of the Underwriters’
distribution of the Shares, any offering material in connection with the
offering and sale of the Shares other than a preliminary prospectus, the
Prospectus or the Registration Statement.

 

(e)           The Underwriting Agreement and the Pricing Agreement.  This
Agreement and the Pricing Agreement have been duly authorized, executed and
delivered by, and are valid and binding agreements of, the Company, enforceable
in accordance with their terms, except as rights to indemnification or
contribution hereunder may be limited by applicable law and except as the
enforcement hereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to or affecting the rights and
remedies of creditors or by general equitable principles.

 

(f)            Authorization of the Shares.  The Shares to be purchased by the
Underwriters from the Company have been duly authorized for issuance and sale
pursuant to this Agreement and, when issued and delivered by the Company
pursuant to this Agreement, will be validly issued, fully paid and
nonassessable.

 

(g)           No Applicable Registration or Other Similar Rights.  There are no
persons with registration or other similar rights to have any equity or debt
securities registered for sale under the Registration Statement or included in
the offering contemplated by this Agreement, except for such rights as have been
duly waived or complied with.

 

4

--------------------------------------------------------------------------------


 

(h)           No Material Adverse Change.  Except as otherwise disclosed in the
Prospectus, subsequent to the respective dates as of which information is given
in the Prospectus:  (i) there has been no material adverse change, or any
development that could reasonably be expected to result in a material adverse
change, in the condition, financial or otherwise, or in the earnings, business,
operations or prospects, whether or not arising from transactions in the
ordinary course of business, of the Company and its subsidiaries (the
“Subsidiaries”), considered as one entity (any such change is called a “Material
Adverse Change”); (ii) the Company and the Subsidiaries, considered as one
entity, have not incurred any material liability or obligation, indirect, direct
or contingent, not in the ordinary course of business nor entered into any
material transaction or agreement not in the ordinary course of business; and
(iii) there has been no dividend or distribution of any kind declared, paid or
made by the Company or, except for dividends paid to the Company, by a
Subsidiary on any class of capital stock or repurchase or redemption by the
Company or any Subsidiary of any class of capital stock.

 

(i)            Independent Accountants.  Ernst & Young LLP, who have expressed
their opinion with respect to the financial statements (which term as used in
this Agreement includes the related notes thereto) and supporting schedules
filed with the Commission as a part of the Registration Statement and included
in the Prospectus, is an independent registered public accountanting firm as
required by the Securities Act and the Exchange Act.

 

(j)            Preparation of the Financial Statements.  The financial
statements filed with the Commission as a part of the Registration Statement and
included in the Prospectus present fairly the consolidated financial position of
the Company and the Subsidiaries as of and at the dates indicated and the
results of their operations and cash flows for the periods specified.  The
supporting schedules, if any, included in the Registration Statement present
fairly the information required to be stated therein.  Such financial statements
and supporting schedules have been prepared in conformity with generally
accepted accounting principles applied on a consistent basis throughout the
periods involved, except as may be expressly stated in the related notes
thereto.  No other financial statements or supporting schedules are required to
be included in the Registration Statement.  The financial data set forth in the
Prospectus under the captions “Prospectus Supplement Summary - Summary
Consolidated Financial Data,” “Selected Consolidated Financial Data” and
“Capitalization” fairly present the information set forth therein on a basis
consistent with that of the audited financial statements contained in the
Registration Statement.

 

(k)           Incorporation and Good Standing of the Company and the
Subsidiaries.  The Company has been duly incorporated and is validly existing as
a corporation in good standing under the laws of the Commonwealth of
Massachusetts and has corporate power and authority to own, lease and operate
its properties and to conduct its business as described in the Prospectus and to
enter into and perform its obligations under this Agreement.  Each Subsidiary
has been

 

5

--------------------------------------------------------------------------------


 

duly organized and is validly existing as a corporation or limited liability
company in good standing under the laws of the jurisdiction of its organization
and has power and authority to own, lease and operate its properties and to
conduct its business as described in the Prospectus.  Each of the Company and
the Subsidiaries is duly qualified to transact business and is in good standing
in each jurisdiction in which such qualification is required, whether by reason
of the ownership or leasing of property or the conduct of business, except for
such jurisdictions where the failure to so qualify or to be in good standing
would not, individually or in the aggregate, result in a Material Adverse
Change.  The Company is the legal and beneficial owner of the capital stock or
membership interest in each Subsidiary, as described in the Registration
Statement.  The Company owns its capital stock or membership interest in each
Subsidiary free and clear of any security interest, mortgage, pledge, lien,
encumbrance or claim.  Except as described in the Prospectus, the Company has no
obligation to contribute capital to any Subsidiary pursuant to the
organizational documents, operating agreement or certificate of formation of
such Subsidiary or any contractual arrangement with any third party.  The
Company does not own or control, directly or indirectly, any corporation,
association or other entity other than the Subsidiaries.

 

(l)            Compliance with Laws.  The conduct of the business of the Company
and each of the Subsidiaries is in compliance in all respects with applicable
federal, state, local and foreign laws and regulations, except where the failure
to be in compliance would not result in a Material Adverse Change.

 

(m)          Capitalization and Other Capital Stock Matters.  The authorized,
issued and outstanding capital stock of the Company as of May 13, 2005 was as
set forth in the Prospectus under the caption “Capitalization.”  The Common
Stock (including the Shares) conforms in all material respects to the
description thereof contained in the Prospectus.  All of the issued and
outstanding shares of Common Stock (including the shares of Common Stock owned
by Selling Stockholders) have been duly authorized and validly issued, are
(except, in the case of shares purchased by officers of the Company under
agreements which provide for the purchase price to be paid in installments, to
the extent of the installments which are not yet due and payable) fully paid and
nonassessable and have been issued in compliance with federal and state
securities laws.  None of the outstanding shares of Common Stock were issued in
violation of any preemptive rights, rights of first refusal or other similar
rights to subscribe for or purchase securities of the Company.  There are no
authorized or outstanding options, warrants, preemptive rights, rights of first
refusal or other rights to purchase, or equity or debt securities convertible
into or exchangeable or exercisable for, any capital stock of the Company or any
Subsidiary other than those accurately described in the Prospectus and those
relating to NeuCo, Inc.  The description of the Company’s stock option, stock
bonus and other stock plans or arrangements, and the options or other rights
granted thereunder, set forth in the Prospectus is an accurate and fair
description in all material respects of such plans, arrangements, options and
rights.

 

6

--------------------------------------------------------------------------------


 

(n)           Exchange Act and Nasdaq National Market Listing.  The Common Stock
(including the Shares) is registered pursuant to Section 12(g) of the Exchange
Act and is listed on the Nasdaq National Market, and the Company has taken no
action designed to, or likely to have the effect of, terminating the
registration of the Common Stock under the Exchange Act or delisting the Common
Stock from the Nasdaq National Market, nor has the Company received any
notification that the Commission or the National Association of Securities
Dealers, Inc. (the “NASD”) is contemplating terminating such registration or
listing.

 

(o)           Non-Contravention of Existing Instruments; No Further
Authorizations or Approvals Required.  Neither the Company nor any Subsidiary is
in violation of its charter or by-laws or other applicable organizational
documents or is in default (or, with the giving of notice or lapse of time,
would be in default) (“Default”) under any indenture, mortgage, loan or credit
agreement, note, contract, franchise, lease or other instrument to which the
Company or such Subsidiary is a party or by which it or any of them may be bound
or to which any of the property or assets of the Company or such Subsidiary is
subject (each, an “Existing Instrument”), except for such Defaults as would not,
individually or in the aggregate, result in a Material Adverse Change.  The
Company’s execution, delivery and performance of this Agreement and the Pricing
Agreement and consummation of the transactions contemplated hereby and by the
Prospectus (i) have been duly authorized by all necessary corporate action and
will not result in any violation of the provisions of the charter or by-laws or
other applicable organizational documents of the Company or any Subsidiary, (ii)
will not conflict with or constitute a breach of, or Default under, or result in
the creation or imposition of any lien, charge or encumbrance upon any property
or assets of the Company or any Subsidiary pursuant to, or require the consent
of any other party to, any Existing Instrument, except for such conflicts,
breaches, Defaults, liens, charges or encumbrances (A) as to which the Company
has obtained prior to the date hereof a valid waiver or consent, a copy of which
has been delivered to counsel for the Underwriters, or (B) as would not,
individually or in the aggregate, result in a Material Adverse Change, and (iii)
will not result in any violation of any law, administrative regulation or
administrative or court decree applicable to the Company or any Subsidiary.  No
consent, approval, authorization or other order of, or registration or filing
with, any court or other governmental or regulatory authority or agency, is
required for the Company’s execution, delivery and performance of this Agreement
and the Pricing Agreement and consummation of the transactions contemplated
hereby and thereby and by the Prospectus, except such as have been obtained or
made by the Company and are in full force and effect under the Securities Act or
applicable state securities or blue sky laws and from the NASD.

 

(p)           No Material Actions or Proceedings.  There are no legal or
governmental actions, suits or proceedings pending or, to the best of the
Company’s knowledge, threatened (i) against the Company or any Subsidiary, (ii)
which has as the subject thereof any officer or director of, or property owned
or leased by, the Company or any Subsidiary or (iii) relating to

 

7

--------------------------------------------------------------------------------


 

environmental or discrimination matters, where in any such case (A) there is a
reasonable possibility that such action, suit or proceeding might be determined
adversely to the Company or any Subsidiary and (B) any such action, suit or
proceeding, if so determined adversely, would reasonably be expected to result
in a Material Adverse Change or adversely affect the consummation of the
transactions contemplated by this Agreement.  No material labor dispute with the
employees of the Company or any Subsidiary exists or, to the best of the
Company’s knowledge, is threatened or imminent.

 

(q)           Intellectual Property Rights.  The Company and each Subsidiary own
or possess sufficient trademarks, trade names, patent rights, copyrights,
licenses, approvals, trade secrets and other similar rights (collectively,
“Intellectual Property Rights”) reasonably necessary to conduct their businesses
as now conducted; and the expected expiration of any of such Intellectual
Property Rights would not result in a Material Adverse Change.  Neither the
Company nor any Subsidiary has received any notice of infringement or conflict
with asserted Intellectual Property Rights of others, which infringement or
conflict, if the subject of an unfavorable decision, would result in a Material
Adverse Change.

 

(r)            All Necessary Permits, etc.  The Company and each Subsidiary
possess such valid and current licenses, certificates, authorizations or permits
issued by the appropriate state, federal or foreign regulatory agencies or
bodies necessary to conduct their respective businesses, except where any
failure to possess the same, individually or in the aggregate, would not result
in a Material Adverse Change, and neither the Company nor any Subsidiary has
received any notice of proceedings relating to the revocation or modification
of, or non-compliance with, any such certificate, authorization or permit which,
singly or in the aggregate, if the subject of an unfavorable decision, ruling or
finding, could result in a Material Adverse Change.

 

(s)           Title to Properties.  The Company and each Subsidiary have good
and marketable title to all the properties and assets reflected as owned in the
financial statements referred to in Section 2(j) above (or elsewhere in the
Prospectus), in each case free and clear of any security interests, mortgages,
liens, encumbrances, equities, claims and other defects, except such as are
disclosed in the Prospectus or as do not materially and adversely affect the
value of such property and do not materially interfere with the use made or
proposed to be made of such property by the Company or such Subsidiary.  The
real property, improvements, equipment and personal property held under lease by
the Company or any Subsidiary are held under valid and enforceable leases, with
such exceptions as are not material and do not materially interfere with the use
made or proposed to be made of such real property, improvements, equipment or
personal property by the Company or such Subsidiary.

 

(t)            Tax Law Compliance.  The Company and each Subsidiary have filed
all necessary federal, state, local and foreign income and franchise tax returns
and have paid all

 

8

--------------------------------------------------------------------------------


 

taxes due and payable by any of them and, if due and payable, any related or
similar assessment, fine or penalty levied against any of them, except as may be
being contested in good faith and by appropriate proceedings.  The Company has
made adequate charges, accruals and reserves in the applicable financial
statements referred to in Section 2(j) above in respect of all federal, state,
local and foreign income and franchise taxes for all periods as to which the tax
liability of the Company or any Subsidiary has not been finally determined.

 

(u)           Company Not an “Investment Company”.  The Company has been advised
of the rules and requirements under the Investment Company Act of 1940, as
amended (the “Investment Company Act”).  The Company is not, and after receipt
of payment for the Shares will not be, an “investment company” within the
meaning of the Investment Company Act and will conduct its business in a manner
so that it will not become subject to the Investment Company Act.

 

(v)           Insurance.  The Company and each Subsidiary are insured by
recognized, financially sound and reputable institutions with policies in such
amounts and with such deductibles and covering such risks as are generally
deemed adequate and customary for their businesses including, but not limited
to, policies covering real and personal property owned or leased by the Company
and any Subsidiary against theft, damage, destruction, acts of vandalism and
earthquakes.  The Company has no reason to believe that it or the Subsidiaries
will not be able (i) to renew its existing insurance coverage as and when such
policies expire or (ii) to obtain comparable coverage from similar institutions
as may be necessary or appropriate to conduct its business as now conducted and
at a cost that would not result in a Material Adverse Change.  Since April 23,
1998, neither the Company nor any Subsidiary has been denied any insurance
coverage which it has sought or for which it has applied.

 

(w)          No Price Stabilization or Manipulation.  The Company has not taken
and will not take, directly or indirectly, any action designed to or that might
be reasonably expected to cause or result in stabilization or manipulation of
the price of the Common Stock to facilitate the sale or resale of the Shares.

 

(x)            Related Party Transactions.  There are no business relationships
or related-party transactions involving the Company or any Subsidiary or any
other person required to be described in the Prospectus which have not been
described as required.

 

(y)           No Unlawful Contributions or Other Payments.  Neither the Company
nor any Subsidiary nor, to the best of the Company’s knowledge, any employee or
agent of the Company or any Subsidiary, has made any contribution or other
payment to any official of, or candidate for, any federal, state or foreign
office in violation of any law or of the character required to be disclosed in
the Prospectus.

 

9

--------------------------------------------------------------------------------


 

(z)            ERISA Compliance.  The Company and each Subsidiary and any
“employee benefit plan” (as defined under the Employee Retirement Income
Security Act of 1974, as amended, and the regulations and published
interpretations thereunder (collectively, “ERISA”)) established or maintained by
the Company, any Subsidiary or their “ERISA Affiliates” (as defined below) are
in compliance in all material respects with ERISA.  “ERISA Affiliate” means,
with respect to the Company or any Subsidiary, any member of any group of
organizations described in Sections 414(b), (c), (m) or (o) of the Internal
Revenue Code of 1986, as amended, and the regulations and published
interpretations thereunder (the “Code”) of which the Company or any Subsidiary
is a member.  No “reportable event” (as defined under ERISA) has occurred or is
reasonably expected to occur with respect to any “employee benefit plan”
established or maintained by the Company, any Subsidiary or any of their ERISA
Affiliates.  No “employee benefit plan” established or maintained by the
Company, any Subsidiary or any of their ERISA Affiliates, if such “employee
benefit plan” were terminated, would have any “amount of unfunded benefit
liabilities” (as defined under ERISA).  Neither the Company, any Subsidiary nor
any of their ERISA Affiliates has incurred or reasonably expects to incur any
liability under (i) Title IV of ERISA with respect to termination of, or
withdrawal from, any “employee benefit plan” or (ii) Sections 412, 4971, 4975 or
4980B of the Code.  Each “employee benefit plan” established or maintained by
the Company, any Subsidiary or any of their ERISA Affiliates that is intended to
be qualified under Section 401(a) of the Code is so qualified and nothing has
occurred, whether by action or failure to act, which would cause the loss of
such qualification.

 

(aa)         Exchange Act Compliance.  The Company has filed on a timely basis
all reports and other documents required to be filed by it under the Exchange
Act.  All such reports and documents, as well as any such reports and documents
filed by the Company from the date of this Agreement through the Second Closing
Date, at the time they were or hereafter are filed with the Commission, complied
and will comply in all material respects with the requirements of the Exchange
Act, and when filed, did not or will not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.

 

(bb)         Accounting Controls and Methodology.  Each of the Company and the
Subsidiaries has established and maintains disclosure controls and procedures
(as such term is defined in Rule 13a-14 under the Exchange Act); such disclosure
controls and procedures are designed to ensure that information required to be
disclosed in the reports filed or submitted under the Exchange Act is
accumulated and communicated to the Company’s and the Subsidiaries’ management,
including their respective principal executive officers and principal financial
officers, as appropriate, to allow timely decisions regarding required
disclosure; and such disclosure controls and procedures are effective in all
material respects to perform the functions for which they were established. 
Since the date of the most recent balance sheet reviewed or audited by the
Company’s auditors, there have been no significant changes in

 

10

--------------------------------------------------------------------------------


 

internal controls or in other factors that could significantly affect internal
controls, including any corrective actions with regard to significant
deficiencies and material weaknesses.  Since the date of the most recent balance
sheet reviewed or audited by the Company’s and the Subsidiaries’ auditors, the
audit committee of the board of directors of the Company has not been advised of
(i) any significant deficiencies in the design or operation of internal controls
which could adversely affect the Company’s and the Subsidiaries’ ability to
record, process, summarize and report financial data nor any material weaknesses
in internal controls; and (ii) any fraud, whether or not material, that involves
management or other employees who have a significant role in the Company’s and
the Subsidiaries’ internal controls.

 

(cc)         Doing Business with Cuba.  The Company confirms as of the date
hereof that it is in compliance with all provisions of Section 517.075 of the
Florida Statutes, and the Company further agrees that if it commences engaging
in business with the government of Cuba or with any person or affiliate located
in Cuba after the date the Registration Statement has become effective with the
Commission or with the Florida Department of Financial Services (the
“Department”), whichever date is later, or if the information reported in the
Prospectus, if any, concerning the Company’s business with Cuba or with any
person or affiliate located in Cuba changes in any material way, the Company
will provide the Department notice of such business or change, as appropriate,
in a form acceptable to the Department.

 

Any certificate signed by an officer of the Company and delivered to the
Underwriters or to counsel for the Underwriters on the First Closing Date or the
Second Closing Date shall be deemed to be a representation and warranty by the
Company to each Underwriter as to the matters set forth therein.

 

SECTION 3.          Representations, Warranties and Covenants of the Selling
Stockholders.  Each Selling Stockholder, severally and not jointly, hereby
represents, warrants and covenants to each Underwriter as follows:

 

(a)           The Underwriting Agreement and the Pricing Agreement.  This
Agreement and the Pricing Agreement have been duly executed and delivered by or
on behalf of such Selling Stockholder (and in the case of each Selling
Stockholder that is a trust, corporation or other legal entity, have been duly
authorized by or on behalf of such Selling Stockholder), and are valid and
binding agreements of such Selling Stockholder, enforceable in accordance with
their terms, except as rights to indemnification or contribution hereunder may
be limited by applicable law and except as the enforcement hereof may be limited
by bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting the rights and remedies of creditors or by general
equitable principles.

 

(b)           The Custody Agreement and Power of Attorney.  Each of the (i)
Custody Agreement signed by or on behalf of such Selling Stockholder and the
Company, as custodian

 

11

--------------------------------------------------------------------------------


 

(the “Custodian”), relating to the deposit of the Shares to be sold by such
Selling Stockholder (the “Custody Agreement”) and (ii) Power of Attorney
appointing certain individuals named therein as such Selling Stockholder’s
attorneys-in-fact (each, an “Agent”) to the extent set forth therein relating to
the transactions contemplated hereby and by the Prospectus (the “Power of
Attorney”), has been duly executed and delivered by or on behalf of such Selling
Stockholder (and in the case of each Selling Stockholder that is a trust,
corporation or other legal entity, have been duly authorized by or on behalf of
such Selling Stockholder), and is a valid and binding agreement of such Selling
Stockholder, enforceable in accordance with its terms, except as rights to
indemnification or contribution thereunder may be limited by applicable law and
except as the enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting the
rights and remedies of creditors or by general equitable principles.

 

(c)           Title to Shares to be Sold; All Authorizations Obtained.  Such
Selling Stockholder has, and on the First Closing Date and the Second Closing
Date (as defined below) will have, good and valid title to all of the Shares
which may be sold by such Selling Stockholder pursuant to this Agreement on such
date or, in the case of Shares to be acquired by such Selling Stockholder upon
the exercise of stock options, the vested right to acquire such Shares upon such
exercise, and the legal right and power, and all authorizations and approvals
required by law to enter into this Agreement, the Custody Agreement and its
Power of Attorney, to sell, transfer and deliver all of the Shares which may be
sold by such Selling Stockholder pursuant to this Agreement and to comply with
its other obligations hereunder and thereunder.

 

(d)           Delivery of the Shares to be Sold.  Delivery of the Shares which
are sold by such Selling Stockholder pursuant to this Agreement will pass good
and valid title to such Shares, free and clear of any security interest,
mortgage, pledge, lien, encumbrance or other claim (other than any arising out
of an action taken by an Underwriter).

 

(e)           Non-Contravention; No Further Authorizations or Approvals
Required.  The execution and delivery by such Selling Stockholder of, and the
performance by such Selling Stockholder of its obligations under, this
Agreement, the Pricing Agreement, the Custody Agreement and its Power of
Attorney, the sale of the Shares to be sold by such Selling Stockholder and the
consummation by such Selling Stockholder of the transactions herein and therein
contemplated, will not contravene or conflict with, result in a breach of, or
constitute a Default under, or require the consent of any other party to, any
agreement or instrument to which such Selling Stockholder is a party or by which
it is bound or under which it is entitled to any right or benefit, any provision
of applicable law or any judgment, order, decree or regulation applicable to
such Selling Stockholder of any court, regulatory body, administrative agency,
governmental body or arbitrator having jurisdiction over such Selling
Stockholder, except for any such contravention, conflict, breach or Default as
to which the Company has obtained prior to the

 

12

--------------------------------------------------------------------------------


 

date hereof a valid waiver (a copy of which has been delivered to counsel for
the Underwriters) and any such consent as has been obtained by the Company prior
to the date hereof (a copy of which has been delivered to counsel for the
Underwriters).  No consent, approval, authorization or other order of, or
registration or filing with, any court or other governmental authority or
agency, is required for the consummation by such Selling Stockholder of the
transactions contemplated in this Agreement, except such as have been obtained
or made and are in full force and effect under the Securities Act or applicable
state securities or blue sky laws and from the NASD.

 

(f)            No Registration or Other Similar Rights.  Such Selling
Stockholder does not have any registration or other similar rights to have any
equity or debt securities registered for sale by the Company under the
Registration Statement or included in the offering contemplated by this
Agreement, except for such rights as have been duly waived or complied with.

 

(g)           No Further Consents, etc.  No consent, approval or waiver is
required under any instrument or agreement to which such Selling Stockholder is
a party or by which it is bound or under which it is entitled to any right or
benefit, in connection with the offering, sale or purchase by the Underwriters
of any of the Shares which may be sold by such Selling Stockholder under this
Agreement or the consummation by such Selling Stockholder of any of the other
transactions contemplated hereby, except any such consent, approval or waiver as
has been obtained by such Selling Stockholder prior to the date hereof, a copy
of which has been delivered to counsel for the Underwriters.

 

(h)           Disclosure Made by Such Selling Stockholder in the Prospectus. 
All information furnished by or on behalf of such Selling Stockholder in writing
expressly for use in the Registration Statement and Prospectus is, and on the
First Closing Date and the Second Closing Date will be, true, correct, and
complete in all material respects, and does not, and on the First Closing Date
and the Second Closing Date will not, contain any untrue statement of a material
fact or omit to state any material fact necessary to make such information not
misleading.  Such Selling Stockholder confirms as accurate the number of shares
of Common Stock set forth opposite such Selling Stockholder’s name in the
Prospectus under the caption “Principal and Selling Stockholders” (both prior to
and after giving effect to the sale of the Shares).

 

(i)            No Price Stabilization or Manipulation.  Such Selling Stockholder
has not taken and will not take, directly or indirectly, any action designed to
or that might be reasonably expected to cause or result in stabilization or
manipulation of the price of the Common Stock to facilitate the sale or resale
of the Shares.

 

(j)            Registration Statement and Prospectus.  Such Selling Stockholder
has reviewed the Registration Statement and the Prospectus and, to the knowledge
of such Selling Stockholder,

 

13

--------------------------------------------------------------------------------


 

neither the Registration Statement nor the Prospectus contains any untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein not misleading.  Such
Selling Stockholder has no knowledge of any material fact, condition or
information not disclosed in the Registration Statement or the Prospectus which
has had or may have a Material Adverse Change and is not prompted to sell shares
of Common Stock by any information concerning the Company which is not set forth
in the Registration Statement and the Prospectus.

 

Any certificate signed by or on behalf of any Selling Stockholder and delivered
to the Underwriters or to counsel for the Underwriters on the First Closing Date
or the Second Closing Date shall be deemed to be a representation and warranty
by such Selling Stockholder to each Underwriter as to the matters covered
thereby.

 

Such Selling Stockholder will not, without the prior written consent of J.P.
Morgan Securities Inc. and William Blair & Company, L.L.C. (together, the “Joint
Bookrunners”) (which consent may be withheld at the sole discretion of the Joint
Bookrunners), directly or indirectly, sell, offer, contract or grant any option
to sell (including without limitation any short sale), pledge, transfer,
establish an open “put equivalent position” within the meaning of Rule 16a-1(h)
under the Exchange Act, or otherwise dispose of any shares of Common Stock,
options or warrants to acquire shares of Common Stock, or securities
exchangeable or exercisable for or convertible into shares of Common Stock
currently or hereafter owned either of record or beneficially (as defined in
Rule 13d-3 under the Exchange Act, except that a 90-day period shall be used
rather than the 60-day period set forth therein) by the undersigned, or publicly
announce the undersigned’s intention to do any of the foregoing, for a period
commencing on the date hereof and continuing through the close of trading on the
date 90 days after the date hereof; provided, however, that such Selling
Stockholder may sell or otherwise transfer any such shares or securities (i) to
the Company and (ii) to immediate family members of such Selling Stockholder as
a bona fide gift, or to equity holders of such Selling Stockholder, provided
such persons agree in writing with the Joint Bookrunners not to sell, offer,
dispose of or otherwise transfer any such shares or securities during such
90-day period without the prior written consent of the Joint Bookrunners (which
consent may be withheld at the sole discretion of the Joint Bookrunners). 
Notwithstanding the foregoing, if (1) during the last 17 days of the 90-day
restricted period, the Company issues an earnings release or material news or a
material event relating to the Company occurs; or (2) prior to the expiration of
the 90-day restricted period, the Company announces that it will release
earnings results during the 16-day period beginning on the last day of the
90-day period, the restrictions imposed by this Agreement shall continue to
apply until the expiration of the 18-day period beginning on the issuance of the
earnings release or the occurrence of the material news or material event.

 

In order to document the Underwriter’s compliance with the reporting and
withholding provisions of the Internal Revenue Code of 1986, as amended, with
respect to the transactions herein contemplated, each of the Selling
Stockholders agrees to deliver to you prior to or on the First Closing

 

14

--------------------------------------------------------------------------------


 

Date, as hereinafter defined, a properly completed and executed United States
Treasury Department Form W-8 or W-9 (or other applicable form of statement
specified by Treasury Department regulations in lieu thereof).

 

SECTION 4.          Purchase, Sale and Delivery of Shares.  On the basis of the
representations, warranties and agreements herein contained, but subject to the
terms and conditions herein set forth, the Company and the Selling Stockholders,
severally and not jointly, agree to sell to the Underwriters named in Schedule A
hereto, and the Underwriters agree, severally and not jointly, to purchase from
the Company and the Selling Stockholders, respectively, 710,000 Firm Shares from
the Company and the respective number of Firm Shares set forth opposite the
names of the Selling Stockholders in Schedule B hereto on the pricing terms as
set forth in the Pricing Agreement.  The obligation of each Underwriter to the
Company shall be to purchase from the Company that number of full shares which
(as nearly as practicable, as determined by you) bears to 710,000, the same
proportion as the number of Shares set forth opposite the name of such
Underwriter in Schedule A hereto bears to the total number of Firm Shares to be
purchased by all Underwriters under this Agreement.  The obligation of each
Underwriter to each Selling Stockholder shall be to purchase from such Selling
Stockholder the number of full shares which (as nearly as practicable, as
determined by you) bears to that number of Firm Shares set forth opposite the
name of such Selling Stockholder in Schedule B hereto, the same proportion as
the number of Shares set forth opposite the name of such Underwriter in Schedule
A hereto bears to the total number of Firm Shares to be purchased by all
Underwriters under this Agreement.  The initial public offering price and other
pricing terms shall be set forth in the Pricing Agreement.

 

At 10:00 A.M., New York City Time, on June 29, 2005, or such other time not
later than ten business days after such date as shall be agreed upon by the
Representatives and the Company, the Company and the Custodian will deliver to
you at the offices of counsel for the Company or through the facilities of The
Depository Trust Company for the accounts of the several Underwriters,
certificates representing the Firm Shares to be sold by them, respectively,
against payment of the purchase price therefor by delivery of federal or other
immediately available funds, by wire transfer or otherwise, to the Company and
the Custodian.  Such time of delivery and payment is herein referred to as the
“First Closing Date.” The certificates for the Firm Shares so to be delivered
will be in such denominations and registered in such names as you request by
notice to the Company and the Custodian prior to 10:00 A.M., New York City Time,
on the second business day preceding the First Closing Date, and will be made
available at the Company’s expense for checking and packaging by the
Representatives at 10:00 A.M., New York City Time, on the business day preceding
the First Closing Date.  Payment for the Firm Shares so to be delivered shall be
made at the time and in the manner described above at the offices of counsel for
the Company.

 

In addition, on the basis of the representations, warranties and agreements
herein contained, but subject to the terms and conditions herein set forth, the
Company and the Selling Stockholders hereby grant an option to the several
Underwriters to purchase, severally and not jointly, up to an aggregate of

 

15

--------------------------------------------------------------------------------


 

284,884 Option Shares, on the same pricing terms as the Firm Shares, for use
solely in covering any overallotments made by the Underwriters in the sale and
distribution of the Firm Shares.  The option granted hereunder may be exercised
at any time (but not more than once) within 30 days after the date of this
Agreement upon notice by you to the Company and the Agents setting forth the
aggregate number of Option Shares as to which the Underwriters are exercising
the option, the names and denominations in which the certificates for such
shares are to be registered and the time and place at which such certificates
will be delivered.  Such time of delivery (which may not be earlier than the
First Closing Date), being herein referred to as the “Second Closing Date,”
shall be determined by you, but if at any time other than the First Closing
Date, shall not be earlier than three nor later than 10 full business days after
delivery of such notice of exercise.  The number of Option Shares to be
purchased from the Company and the Selling Stockholders shall be the respective
number of Option Shares set forth opposite the names of the Company and the
Selling Stockholders in Schedule B hereto.  The number of Option Shares to be
purchased by each Underwriter shall be determined by multiplying the number of
Option Shares to be sold by the Company and the Selling Stockholders pursuant to
such notice of exercise by a fraction, the numerator of which is the number of
Firm Shares to be purchased by such Underwriter as set forth opposite its name
in Schedule A and the denominator of which is the total number of Firm Shares
(subject to such adjustments to eliminate any fractional share purchases as you
in your absolute discretion may make).  Certificates for the Option Shares will
be made available at the Company’s expense for checking and packaging at
10:00 A.M., New York City Time, on the business day preceding the Second Closing
Date.  The manner of payment for and delivery of the Option Shares shall be the
same as for the Firm Shares as specified in the preceding paragraph.

 

You have advised the Company and the Selling Stockholders that each Underwriter
has authorized you to accept delivery of its Shares, to make payment and to give
receipt therefor.  You, individually and not as the Representatives of the
Underwriters, may make payment for any Shares to be purchased by any Underwriter
whose funds shall not have been received by you by the First Closing Date or the
Second Closing Date, as the case may be, for the account of such Underwriter,
but any such payment shall not relieve such Underwriter from any obligation
hereunder.

 

SECTION 5.          Covenants of the Company.  The Company covenants and agrees
that:

 

(a)           The Company will notify you and the Selling Stockholders promptly
of the issuance by the Commission of any stop order suspending the effectiveness
of the Registration Statement or of the institution of any proceedings for that
purpose, or of any notification of the suspension of qualification of the Shares
for sale in any jurisdiction or the initiation or threatening of any proceedings
for that purpose, and will also notify you and the Selling Stockholders promptly
of any request of the Commission for amendment or supplement of the Registration
Statement, of any preliminary prospectus or of the Prospectus, or for additional
information.

 

16

--------------------------------------------------------------------------------


 

(b)           The Company will give you and the Selling Stockholders notice of
its intention to file or prepare any amendment to the Registration Statement
(including any post-effective amendment) or any Rule 462(b) Registration
Statement or any amendment or supplement to the Prospectus (including any
revised prospectus which the Company proposes for use by the Underwriters in
connection with the offering of the Shares which differs from the prospectus on
file at the Commission at the time the Registration Statement became effective,
whether or not such revised prospectus is required to be filed pursuant to Rule
424(b), and any term sheet as contemplated by Rule 434) and will furnish you and
the Selling Stockholders with copies of any such amendment or supplement a
reasonable amount of time prior to such proposed filing or use, as the case may
be, and will not file any such amendment or supplement or use any such
prospectus to which you or counsel for the Underwriters shall reasonably object.

 

(c)           If the Company elects to rely on Rule 434 of the Securities Act,
the Company will prepare a term sheet that complies with the requirements of
Rule 434.  If the Company elects not to rely on Rule 434, the Company will
provide the Underwriters with copies of the form of prospectus, in such numbers
as the Underwriters may reasonably request, and file with the Commission such
prospectus in accordance with Rule 424(b) of the Securities Act by the close of
business in New York City on the second business day immediately succeeding the
date of the Pricing Agreement.  If the Company elects to rely on Rule 434, the
Company will provide the Underwriters with copies of the form of Rule 434
Prospectus, in such numbers as the Underwriters may reasonably request, by the
close of business in New York City on the business day immediately succeeding
the date of the Pricing Agreement.

 

(d)           If at any time when a prospectus relating to the Shares is
required to be delivered under the Securities Act any event occurs as a result
of which the Prospectus, including any amendments or supplements, would include
an untrue statement of a material fact, or omit to state any material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading, or if
it is necessary at any time to amend the Prospectus, including any amendments or
supplements thereto and including any revised prospectus which the Company
proposes for use by the Underwriters in connection with the offering of the
Shares which differs from the prospectus on file with the Commission at the time
of effectiveness of the Registration Statement, whether or not such revised
prospectus is required to be filed pursuant to Rule 424(b) to comply with the
Securities Act, the Company promptly will advise you thereof and will promptly
prepare and file with the Commission an amendment or supplement which will
correct such statement or omission or an amendment which will effect such
compliance; and, in case any Underwriter is required to deliver a prospectus
nine months or more after the effective date of the Registration Statement, the
Company upon request, but at the expense of such Underwriter, will prepare
promptly such prospectus or prospectuses as may be necessary to permit
compliance with the requirements of Section 10(a)(3) of the Securities Act.

 

17

--------------------------------------------------------------------------------


 

(e)           Neither the Company nor any of the Subsidiaries will, prior to the
earlier of the Second Closing Date or termination or expiration of the related
option, incur any liability or obligation, direct or contingent, or enter into
any material transaction, other than in the ordinary course of business, except
as contemplated by the Prospectus.

 

(f)            Neither the Company nor any of the Subsidiaries will acquire any
capital stock of the Company prior to the earlier of the Second Closing Date or
termination or expiration of the related option nor will the Company declare or
pay any dividend or make any other distribution upon the Common Stock payable to
stockholders of record on a date prior to the earlier of the Second Closing Date
or termination or expiration of the related option, except in either case as
contemplated by the Prospectus.

 

(g)           Not later than October 11, 2006 the Company will make generally
available to its security holders an earnings statement (which need not be
audited) covering a period of at least 12 months beginning after the effective
date of the Registration Statement, which will satisfy the provisions of the
last paragraph of Section 11(a) of the Securities Act.

 

(h)           During such period as a prospectus is required by law to be
delivered in connection with offers and sales of the Shares by an Underwriter or
dealer, the Company will furnish to you at its expense, subject to the
provisions of subsection (d) hereof, copies of the Registration Statement, the
Prospectus, each preliminary prospectus, the Incorporated Documents and all
amendments and supplements to any such documents in each case as soon as
available and in such quantities as you may reasonably request, for the purposes
contemplated by the Securities Act.

 

(i)            The Company will cooperate with the Underwriters in qualifying or
registering the Shares for sale under the blue sky laws of such jurisdictions as
you designate, and will continue such qualifications in effect so long as
reasonably required for the distribution of the Shares.  The Company shall not
be required to qualify as a foreign corporation or to file a general consent to
service of process in any such jurisdiction where it is not currently qualified
or where it would be subject to taxation as a foreign corporation.

 

(j)            During the period of five years hereafter, the Company will
furnish you and each of the other Underwriters with a copy (i) as soon as
practicable after the filing thereof, of each report filed by the Company with
the Commission, any securities exchange or the NASD; (ii) as soon as practicable
after the release thereof, of each material press release in respect of the
Company; and (iii) as soon as available, of each report of the Company mailed to
stockholders.  Any report or release accessible to the public in electronic
format on the website of the Commission or the Company shall be deemed furnished
hereunder.

 

18

--------------------------------------------------------------------------------


 

(k)           The Company will use the net proceeds received by it from the sale
of the Shares being sold by it in the manner specified in the Prospectus.

 

(l)            If, at the time of effectiveness of the Registration Statement,
any information shall have been omitted therefrom in reliance upon Rule 430A
and/or Rule 434, then immediately following the execution of the Pricing
Agreement, the Company will prepare, and file or transmit for filing with the
Commission in accordance with such Rule 430A, Rule 424(b) and/or Rule 434,
copies of an amended Prospectus, or, if required by such Rule 430A and/or Rule
434, a post-effective amendment to the Registration Statement (including an
amended Prospectus), containing all information so omitted.  If required, the
Company will prepare and file, or transmit for filing, a Rule 462(b)
Registration Statement not later than the date of the execution of the Pricing
Agreement.  If a Rule 462(b) Registration Statement is filed, the Company shall
make payment of, or arrange for payment of, the additional registration fee
owing to the Commission required by Rule 111.

 

(m)          During such period as a prospectus is required by law to be
delivered in connection with offers and sales of the Shares by an Underwriter or
dealer, the Company will comply with all registration, filing and reporting
requirements of the Exchange Act and the Nasdaq National Market.

 

(n)           During the period of 90 days following the date of the Prospectus,
the Company will not, without the prior written consent of the Joint Bookrunners
(which consent may be withheld at the sole discretion of the Joint Bookrunners),
directly or indirectly, sell, offer, contract or grant any option to sell,
pledge, transfer or establish an open “put equivalent position” within the
meaning of Rule 16a-1(h) under the Exchange Act, or otherwise dispose of or
transfer, or announce the offering of, or file any registration statement under
the Securities Act in respect of, any shares of Common Stock, options or
warrants to acquire shares of the Common Stock or securities exchangeable or
exercisable for or convertible into shares of Common Stock (other than as
contemplated by this Agreement with respect to the Shares); provided, however,
that the Company may do any or all of the following:  (i) issue shares of its
Common Stock or options to purchase its Common Stock, or Common Stock upon
exercise of options, pursuant to any stock option, stock bonus or other stock
plan or arrangement described in the Prospectus; (ii) file one or more
registration statements on Form S-8 covering shares of Common Stock issuable
pursuant to any stock option or stock purchase plan described in the Prospectus;
or (iii) issue shares of Common Stock, or securities exchangeable or exercisable
for or convertible into shares of Common Stock, constituting “restricted
securities” as defined in the rules and regulations of the Securities Act, (x)
as payment for all or part of the purchase price of an acquisition by the
Company of another company or business, provided the total number of shares of
Common Stock issuable in connection with such acquisition or acquisitions
(including shares issuable upon exchange, exercise or conversion of any other
securities of the Company issued in connection

 

19

--------------------------------------------------------------------------------


 

therewith) does not exceed 500,000 shares in the aggregate (subject to
appropriate adjustment in the event of any stock split, stock dividend,
combination of shares or the like) or (y) in exchange for the GBP 2.1 million in
loan notes issued by the Company as partial consideration in connection with its
June 16, 2005 acquisition of Economics of Competition and Litigation Limited. 
Notwithstanding the foregoing, if (1) during the last 17 days of the 90-day
restricted period, the Company issues an earnings release or material news or a
material event relating to the Company occurs; or (2) prior to the expiration of
the 90-day restricted period, the Company announces that it will release
earnings results during the 16-day period beginning on the last day of the
90-day period, the restrictions imposed by this Agreement shall continue to
apply until the expiration of the 18-day period beginning on the issuance of the
earnings release or the occurrence of the material news or material event.

 

SECTION 6.          Payment of Expenses.  Whether or not the transactions
contemplated hereunder are consummated or this Agreement becomes effective as to
all of its provisions or is terminated, the Company agrees to pay (i) all costs,
fees and expenses (other than legal fees and disbursements of counsel for the
Underwriters and the expenses incurred by the Underwriters) incurred in
connection with the performance of the Company’s obligations hereunder,
including without limiting the generality of the foregoing, all fees and
expenses of legal counsel for the Company and of the Company’s independent
accountants, all costs and expenses incurred in connection with the preparation,
printing, filing and distribution of the Registration Statement, each
preliminary prospectus and the Prospectus (including all Incorporated Documents,
exhibits and financial statements) and all amendments and supplements provided
for herein, this Agreement, the Pricing Agreement and a blue sky memorandum
relating to the Shares, (ii) all costs, fees and expenses (including legal fees
not to exceed $3,000 and disbursements of counsel for the Underwriters) incurred
by the Underwriters in connection with qualifying or registering all or any part
of the Shares for offer and sale under blue sky laws, including the preparation
of a blue sky memorandum relating to the Shares and clearance of such offering
with the NASD, (iii) all fees and expenses of the Company’s transfer agent,
printing of the certificates for the Shares and all transfer taxes, if any, with
respect to the sale and delivery of the Shares to the several Underwriters, and
(iv) all costs and expenses incurred by the Company in connection with any “road
show” presentation to potential investors.

 

The provisions of this Section shall not affect any agreement which the Company
and the Selling Stockholders may make for the allocation or sharing of such
expenses and costs.

 

SECTION 7.          Conditions of the Obligations of the Underwriters.  The
obligations of the several Underwriters to purchase and pay for the Firm Shares
on the First Closing Date and the Option Shares on the Second Closing Date shall
be subject to the accuracy of the representations and warranties on the part of
the Company and the Selling Stockholders herein set forth as of the date hereof
and as of the First Closing Date or the Second Closing Date, as the case may be,
to the accuracy of the statements of officers of the Company made pursuant to
the provisions hereof, to the performance by the Company

 

20

--------------------------------------------------------------------------------


 

and the Selling Stockholders of their respective obligations hereunder, and to
the following additional conditions:

 

(a)           The Registration Statement (or if a post-effective amendment
thereto is required to be filed under the Securities Act, such post-effective
amendment) has become effective under the Securities Act, the Prospectus was
filed with the Commission in the manner specified in and within the time period
required by Rule 424(b), no stop order suspending the effectiveness of the
Registration Statement or any part thereof has been issued and no proceedings
for that purpose have been instituted or are pending or, to the knowledge of the
Company, the Selling Stockholders or you, are contemplated by the Commission. 
If the Company has elected to rely upon Rule 430A and/or Rule 434, the
information concerning the initial public offering price of the Shares and
price-related information shall have been transmitted to the Commission for
filing pursuant to Rule 424(b) within the prescribed period and the Company will
provide evidence satisfactory to the Representatives of such timely filing (or a
post-effective amendment providing such information shall have been filed and
declared effective in accordance with the requirements of Rules 430A and
424(b)).  If a Rule 462(b) Registration Statement is required, such Registration
Statement shall have been transmitted to the Commission for filing and become
effective within the prescribed time period and, prior to the First Closing
Date, the Company shall have provided evidence of such filing and effectiveness
in accordance with Rule 462(b).

 

(b)           The Shares shall have been qualified for sale under the blue sky
laws of such states as shall have been specified by the Representatives.

 

(c)           The legality and sufficiency of the authorization, issuance and
sale or transfer and sale of the Shares hereunder, the validity and form of the
certificates representing the Shares, the execution and delivery of this
Agreement and the Pricing Agreement, and all corporate proceedings and other
legal matters incident thereto, and the form of the Registration Statement and
the Prospectus (except financial statements) shall have been approved by counsel
for the Underwriters exercising reasonable judgment.

 

(d)           You shall not have advised the Company that the Registration
Statement or the Prospectus or any amendment or supplement thereto, contains an
untrue statement of fact, which, in the opinion of counsel for the Underwriters,
is material or omits to state a fact which, in the opinion of such counsel, is
material and is required to be stated therein or necessary to make the
statements therein not misleading.

 

(e)           Subsequent to the execution and delivery of this Agreement, there
shall not have occurred any change, or any development involving a prospective
change, in or affecting particularly the business or properties of the Company
or the Subsidiaries, whether or not arising in the ordinary course of business,
which, in the judgment of the Representatives, makes it

 

21

--------------------------------------------------------------------------------


 

impractical or inadvisable to proceed with the public offering or purchase of
the Shares as contemplated hereby.

 

(f)            The Shares to be delivered on the First Closing Date or the
Second Closing Date, as the case may be, shall have been approved for listing on
the Nasdaq National Market, or, if such approval is not required, the Nasdaq
National Market shall have received notice of the issuance of such Shares in
accordance with the rules thereof.

 

(g)           The “lock-up” agreements, each substantially in the form of
Exhibit B hereto, between you and certain shareholders, officers and directors
of the Company relating to sales and certain other dispositions of shares of
Common Stock or certain other securities, delivered to you on or before the date
hereof, shall be in full force and effect on the First Closing Date or the
Second Closing Date, as the case may be.

 

(h)           Subsequent to the execution and delivery of this Agreement, (i) no
downgrading shall have occurred in the rating accorded any securities or
preferred stock of or guaranteed by the Company or any of its subsidiaries by
any “nationally recognized statistical rating organization”, as such term is
defined by the Commission for purposes of Rule 436(g)(2) under the Securities
Act and (ii) no such organization shall have publicly announced that it has
under surveillance or review, or has changed its outlook with respect to, its
rating of any securities or preferred stock of or guaranteed by the Company or
any of its subsidiaries (other than an announcement with positive implications
of a possible upgrading).

 

(i)            There shall have been furnished to you, as Representatives of the
Underwriters, on the First Closing Date or the Second Closing Date, as the case
may be, except as otherwise expressly provided below:

 

(i)            An opinion of Foley Hoag LLP, counsel for the Company and for the
Selling Stockholders, addressed to you and dated the First Closing Date or the
Second Closing Date, as the case may be, to the effect that:

 

(1)           The Company has been duly incorporated and is validly existing as
a corporation in good standing under the laws of The Commonwealth of
Massachusetts;

 

(2)           The Company has corporate power and authority to own, lease and
operate its properties and to conduct its business as described in the
Prospectus and to enter into and perform its obligations under this Agreement;

 

22

--------------------------------------------------------------------------------


 

(3)           The Company is duly qualified as a foreign corporation to transact
business and is in good standing in the States of Illinois, New York, Texas,
California, Pennsylvania, and Utah;

 

(4)           Each of CRA Security Corporation and NeuCo, Inc. has been duly
organized and is validly existing as a corporation in good standing under the
laws of the jurisdiction of its organization, has the power and authority to
own, lease and operate its properties and to conduct its business as described
in the Prospectus and, to the best knowledge of such counsel, is duly qualified
to transact business and is in good standing in the Commonwealth of
Massachusetts;

 

(5)           The Company is the record owner of all of the outstanding capital
stock of CRA Security Corporation, and to the best knowledge of such counsel,
such stock is owned free and clear of any perfected encumbrances or security
interests; all of the issued and outstanding capital stock of CRA Security
Corporation has been duly authorized, validly issued and is fully paid and
nonassessable;

 

(6)           Immediately prior to the issuance and sale of the Shares pursuant
to this Agreement on the date hereof, the authorized capital stock of the
Company was comprised of 25,000,000 shares of Common Stock, without par value,
and 1,000,000 shares of Preferred Stock, without par value, none of which were
outstanding of record.  The capital stock of the Company (including the Common
Stock) conforms to the descriptions thereof set forth in the Prospectus under
the heading “Description of Capital Stock.”  The form of certificate used to
evidence the Common Stock is in due and proper form and complies with all
applicable requirements of the charter and by-laws of the Company and the
Business Corporation Law of The Commonwealth of Massachusetts.  The description
of the Company’s stock option and stock purchase plans set forth in the
Prospectus is an accurate and fair description in all material respects of such
plans;

 

(7)           No stockholder of the Company or any other person has any
preemptive right, right of first refusal or other similar right to subscribe for
or purchase securities of the Company arising (i) by operation of the charter or
by-laws of the Company or the Business Corporation Law of The Commonwealth of
Massachusetts or (ii) to the best knowledge of such counsel, otherwise;

 

23

--------------------------------------------------------------------------------


 

(8)           The execution and delivery of this Agreement and the Pricing
Agreement by the Company and the performance by the Company of its obligations
hereunder and thereunder have been duly authorized by all necessary corporate
action, and this Agreement and the Pricing Agreement have been duly executed and
delivered by and on behalf of the Company, and are legal, valid and binding
agreements of the Company, enforceable against the Company in accordance with
their respective terms, except as rights to indemnification or contribution
thereunder may be limited by applicable law and except as the enforcement
thereof may be limited by bankruptcy, insolvency, reorganization, moratorium or
other similar laws relating to or affecting creditors’ rights generally or by
general equitable principles;

 

(9)           The Shares to be purchased by the Underwriters from the Company
have been duly authorized for issuance and sale pursuant to this Agreement and,
when issued and delivered by the Company pursuant to this Agreement against
payment of the consideration set forth therein, will be validly issued, fully
paid and nonassessable;

 

(10)         Based solely on the oral advice of the staff of the Commission, the
Registration Statement has been declared effective by the Commission under the
Securities Act.  To the best knowledge of such counsel, no stop order suspending
the effectiveness of either the Registration Statement or the Rule 462(b)
Registration Statement, if any, has been issued under the Securities Act and, to
the best knowledge of such counsel, no proceedings for such purpose have been
instituted or are pending or are contemplated or threatened by the Commission. 
Any required filing of the Prospectus under Rule 424(b) under the Securities Act
has been made in the manner and within the time period required by such Rule
424(b);

 

(11)         The Registration Statement, the Prospectus and each amendment or
supplement to the Registration Statement and the Prospectus (including any
document incorporated by reference therein), as of their respective effective or
issue dates (other than the financial statements and supporting schedules
included or incorporated by reference therein, as to which no opinion need be
rendered), comply as to form in all material respects with the applicable
requirements of the Securities Act and the Exchange Act.  Such counsel may state
that it is rendering no opinion as to the accuracy of any financial or
accounting data contained therein;

 

24

--------------------------------------------------------------------------------


 

(12)         The statements (i) in the Prospectus under the captions
“Description of Capital Stock,” “Management’s Discussion and Analysis of
Financial Condition and Results of Operations—Liquidity and Capital Resources,”
and “Business—Legal Proceedings,” and (ii) in Item 15 of the Registration
Statement, insofar as such statements constitute matters of law, summaries of
legal matters, the Company’s charter or by-law provisions, documents or legal
proceedings, or legal conclusions, have been reviewed by such counsel and fairly
present and summarize, in all material respects, the matters referred to
therein;

 

(13)         To the best knowledge of such counsel, there are no legal or
governmental actions, suits or proceedings pending or threatened which are
required to be disclosed in the Registration Statement, other than those
disclosed therein;

 

(14)         To the best knowledge of such counsel, there are no Existing
Instruments required to be described or referred to in the Registration
Statement or to be filed as exhibits thereto other than those described or
referred to therein or filed or incorporated by reference as exhibits thereto;
and the descriptions thereof and references thereto are correct in all material
respects;

 

(15)         No consent, approval, authorization or other order of, or
registration or filing with, any court or other governmental authority or
agency, is required for the execution, delivery and performance by the Company
of the Underwriting Agreement and the Pricing Agreement, the issuance and sale
of the Shares to be sold by the Company, and consummation by the Company of the
transactions contemplated by the Underwriting Agreement and by the Prospectus,
except as required under the Securities Act or applicable state securities or
blue sky laws and from the NASD;

 

(16)         The execution and delivery of this Agreement by the Company and the
performance by the Company of its obligations thereunder (other than performance
by the Company of its obligations under the indemnification and contribution
sections of this Agreement, as to which no opinion need be rendered) (i) will
not result in any violation of the provisions of the charter, bylaws or other
organizational documents of the Company; (ii) will not constitute a breach of,
or Default under, or result in the creation or imposition of any lien, charge or
encumbrance upon any property or assets of the Company pursuant to, any
agreement filed as an exhibit to any annual, quarterly or current report
incorporated by reference in the Prospectus; or (iii) to the best knowledge

 

25

--------------------------------------------------------------------------------


 

of such counsel, will not result in any violation of any law, administrative
regulation or administrative or court decree applicable to the Company;

 

(17)         The Company is not, and after receipt of payment for the Shares
sold by it will not be, an “investment company” within the meaning of the
Investment Company Act;

 

(18)         To the best knowledge of such counsel, there are no persons with
registration or other similar rights to have any equity or debt securities
registered for sale under the Registration Statement or included in the offering
contemplated by the Underwriting Agreement, except for such rights as have been
duly waived or complied with;

 

(19)         This Agreement and the Pricing Agreement have been duly executed
and delivered by or on behalf of, and are valid and binding agreements of, each
Selling Stockholder, enforceable against each Selling Stockholder in accordance
with their respective terms, except as rights to indemnification or contribution
thereunder may be limited by applicable law and except as the enforcement
thereof may be limited by bankruptcy, insolvency, reorganization, moratorium or
other similar laws relating to or affecting creditors’ rights generally or by
general equitable principles;

 

(20)         The execution and delivery by each Selling Stockholder of, and the
performance by such Selling Stockholder of his or her obligations under, this
Agreement, the Pricing Agreement and the Custody Agreement and his or her Power
of Attorney will not, to the best knowledge of such counsel, violate or
contravene any provision of applicable law or regulation;

 

(21)         Each Selling Stockholder is the sole record owner of all of the
Shares which may be sold by such Selling Stockholder under this Agreement and,
to the best knowledge of such counsel, has the legal right and power to enter
into this Agreement and the Custody Agreement and his or her Power of Attorney,
to sell, transfer and deliver all of the Shares which may sold by such Selling
Stockholder under this Agreement and to comply with his or her other obligations
under this Agreement, the Custody Agreement and his or her Power of Attorney;

 

(22)         Each of the Custody Agreement and the Power of Attorney of each
Selling Stockholder has been duly executed and delivered by or on behalf of such
Selling Stockholder and is a valid and binding agreement of such Selling

 

26

--------------------------------------------------------------------------------


 

Stockholder, enforceable against such Selling Stockholder in accordance with its
terms, except as rights to indemnification or contribution thereunder may be
limited by applicable law and except as the enforcement thereof may be limited
by bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting creditors’ rights generally or by general equitable
principles;

 

(23)         Assuming that the Underwriters purchase the Shares which are sold
by such Selling Stockholder pursuant to this Agreement for value and without
notice of any adverse claim (within the meaning of Section 8-303 of Chapter 106
of the Massachusetts General Laws) to the Shares, the delivery of such Shares
pursuant to this Agreement will pass good and valid title to such Shares, free
and clear of any such adverse claim; and

 

(24)         To the best knowledge of such counsel, no consent, approval,
authorization or other order of, or registration or filing with, any court or
governmental authority or agency, is required for the consummation by such
Selling Stockholder of the transactions contemplated in this Agreement, except
as required under the Securities Act or applicable state securities or blue sky
laws, and from the NASD.

 

Certain of the opinions as set forth above may be limited by such counsel as
follows:  In basing the opinions and other matters set forth herein on the
“knowledge of such counsel,” the words “to the best knowledge of such counsel”
signify that, in the course of such counsel’s representation of the Company and
the Selling Stockholders as aforesaid, no information has come to such counsel’s
attention that has given counsel actual knowledge or actual notice that any such
opinions or other matters are not accurate or that any of the foregoing
documents, certificates and information on which counsel has relied are not true
and complete in all material respects.  Except as stated herein, the words “to
the best knowledge of such counsel” and similar language used in certain of the
opinions set forth above (i) are limited to the knowledge of the lawyers
currently within such counsel’s firm who have worked on the transactions
contemplated by this Agreement, (ii) in the case of the opinion expressed in
numbered paragraph 13 above, the knowledge of lawyers currently within such
counsel’s firm who have given substantive attention to transactions or
litigation involving the Company, and (iii) in the case of the opinion expressed
in numbered paragraph 10 above, the knowledge of lawyers currently within such
counsel’s firm who have given substantive attention to transactions involving
the Company during the two year period prior to the date hereof.

 

In addition, such counsel shall state that they have participated in conferences
with officers and other representatives of the Company, representatives of the
independent public or

 

27

--------------------------------------------------------------------------------


 

certified public accountants for the Company and with representatives of the
Underwriters at which the contents of the Registration Statement and the
Prospectus, and any supplements or amendments thereto, and related matters were
discussed and, although such counsel is not passing upon and does not assume any
responsibility for the accuracy, completeness or fairness of the statements
contained in the Registration Statement or the Prospectus (other than as
specified above), and any supplements or amendments thereto, and (except as
specifically set forth in this opinion) have not made any independent
confirmation or verification thereof, on the basis of the foregoing, nothing has
come to their attention which would lead them to believe either that the
Registration Statement or any amendments thereto, at the time the Registration
Statement or such amendments became effective, contained an untrue statement of
a material fact or omitted to state a material fact required to be stated
therein or necessary to make the statements therein not misleading or that the
Prospectus, as of its date or at the First Closing Date or the Second Closing
Date, as the case may be, contained an untrue statement of a material fact or
omitted to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading (it being understood that such counsel need express no belief as to
the financial statements or schedules or other financial data or other data
derived therefrom, included in the Registration Statement or the Prospectus or
any amendments or supplements thereto).

 

In rendering such opinion, such counsel may rely (A) as to matters involving the
application of laws of any jurisdiction other than those of The Commonwealth of
Massachusetts, the General Corporation Law of the State of Delaware and the
federal law of the United States, to the extent they deem proper and specified
in such opinion, upon the opinion (which shall be dated the First Closing Date
or the Second Closing Date, as the case may be, shall be satisfactory in form
and substance to the Representatives, shall expressly state that the
Underwriters may rely on such opinion as if it were addressed to them and shall
be furnished to the Representatives) of other counsel of good standing whom they
believe to be reliable and who are satisfactory to counsel for the Underwriters;
provided, however, that such counsel shall further state that they believe that
they and the Underwriters are justified in relying upon such opinion of other
counsel, and (B) as to matters of fact, to the extent they deem proper, on
certificates of responsible officers of the Company and public officials.

 

(ii)           Such opinion or opinions of Winston & Strawn LLP, counsel for the
Underwriters, dated the First Closing Date or the Second Closing Date, as the
case may be, with respect to such matters as may be reasonably requested by the
Underwriters, and the Company shall have furnished to such counsel such
documents and shall have exhibited to them such papers and records as they
reasonably request for the purpose of enabling them to pass upon such matters.

 

28

--------------------------------------------------------------------------------


 

(iii)          A certificate of the chief executive officer and the principal
financial officer of the Company, dated the First Closing Date or the Second
Closing Date, as the case may be, to the effect that:

 

(1)           the representations and warranties of the Company set forth in
Section 2 of this Agreement are true and correct as of the date of this
Agreement and as of the First Closing Date or the Second Closing Date, as the
case may be, and the Company has complied with all the agreements and satisfied
all the conditions on its part to be performed or satisfied at or prior to such
Closing Date; and

 

(2)           the Commission has not issued an order preventing or suspending
the use of the Prospectus or any preliminary prospectus filed as a part of the
Registration Statement or any amendment thereto; no stop order suspending the
effectiveness of the Registration Statement has been issued; and to the best
knowledge of the respective signers, no proceedings for that purpose have been
instituted or are pending or contemplated under the Securities Act.

 

The delivery of the certificate provided for in this subparagraph shall be and
constitute a representation and warranty of the Company as to the facts required
in the immediately foregoing clauses (1) and (2) of this subparagraph to be set
forth in said certificate.

 

(iv)          A certificate of each Selling Stockholder dated the First Closing
Date or the Second Closing Date, as the case may be, to the effect that the
representations, warranties and covenants of such Selling Stockholder set forth
in Section 3 of this Agreement are true and correct as of such date and the
Selling Stockholder has complied with all the agreements and satisfied all the
conditions on the part of such Selling Stockholder to be performed or satisfied
at or prior to such date.

 

(v)           At the time the Pricing Agreement is executed and also on the
First Closing Date or the Second Closing Date, as the case may be, there shall
be delivered to you a letter addressed to you, as Representatives of the
Underwriters, from Ernst & Young LLP, independent accountants, the first one to
be dated the date of the Pricing Agreement, the second one to be dated the First
Closing Date and the third one (in the event of a second closing) to be dated
the Second Closing Date, to the effect set forth in Schedule C.  There shall not
have been any change or decrease specified in the letters referred to in this
subparagraph which makes it impractical or inadvisable in the judgment of the
Representatives to proceed with the public offering or purchase of the Shares as
contemplated hereby.

 

29

--------------------------------------------------------------------------------


 

(vi)          Such further certificates and documents as you may reasonably
request.

 

All such opinions, certificates, letters and documents shall be in compliance
with the provisions hereof only if they are satisfactory to you and to Winston &
Strawn LLP, counsel for the Underwriters, which approval shall not be
unreasonably withheld.  The Company shall furnish you with such manually signed
or conformed copies of such opinions, certificates, letters and documents as you
reasonably request.

 

If any condition to the Underwriters’ obligations hereunder to be satisfied
prior to or at the First Closing Date is not so satisfied, this Agreement at
your election will terminate upon notification to the Company and the Selling
Stockholders without liability on the part of any Underwriter or the Company or
any Selling Stockholder, except for the expenses to be paid or reimbursed by the
Company pursuant to Sections 6 and 8 hereof and except to the extent provided in
Section 10 hereof.

 

SECTION 8.          Reimbursement of Underwriters’ Expenses.  If the sale to the
Underwriters of the Shares on the First Closing Date is not consummated because
any condition of the Underwriters’ obligations hereunder is not satisfied or
because of any refusal, inability or failure on the part of the Company or the
Selling Stockholders to perform any agreement herein or to comply with any
provision hereof, unless such failure to satisfy such condition or to comply
with any provision hereof is due to the default or omission of any Underwriter,
the Company agrees to reimburse you upon demand for all out-of-pocket expenses
(including reasonable fees and disbursements of counsel) that shall have been
reasonably incurred by you in connection with the proposed purchase and the sale
of the Shares.  Any such termination shall be without liability of any party to
any other party except that the provisions of this Section, Section 6 and
Section 10 shall at all times be effective and shall apply.

 

SECTION 9.          Effectiveness of Registration Statement.  You, the Company
and the Selling Stockholders will use your, its and their reasonable best
efforts to prevent the issuance of any stop order suspending the effectiveness
of the Registration Statement and, if such stop order be issued, to obtain as
soon as possible the lifting thereof.

 

SECTION 10.        Indemnification.  (a) The Company and each Selling
Stockholder, jointly and severally, agree to indemnify and hold harmless each
Underwriter, its affiliates, officers, directors and employees, and each person,
if any, who controls any Underwriter within the meaning of the Securities Act or
the Exchange Act against any losses, claims, damages or liabilities, joint or
several, to which such Underwriter, affiliate, officer, director or employee or
such controlling person may become subject under the Securities Act, the
Exchange Act or other federal or state statutory law or regulation, at common
law or otherwise (including in settlement of any litigation if such settlement
is effected with the written consent of the Company and/or such Selling
Stockholders, as the case may be), insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon any
untrue statement or alleged untrue statement of any material fact contained in
the Registration Statement,

 

30

--------------------------------------------------------------------------------


 

including the information deemed to be part of the Registration Statement at the
time of effectiveness pursuant to Rule 430A and/or Rule 434, if applicable, any
preliminary prospectus, the Prospectus, or any amendment or supplement thereto,
or arise out of or are based upon the omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading; and will reimburse each Underwriter and each
such controlling person for any legal or other expenses reasonably incurred by
such Underwriter or such controlling person in connection with investigating or
defending any such loss, claim, damage, liability or action; provided, however,
that neither the Company nor any Selling Stockholder will be liable in any such
case to the extent that (i) any such loss, claim, damage or liability (or action
in respect thereof) arises out of or is based upon an untrue statement or
alleged untrue statement or omission or alleged omission made in the
Registration Statement, any preliminary prospectus, the Prospectus or any
amendment or supplement thereto in reliance upon and in conformity with written
information furnished to the Company by or on behalf of any Underwriter through
the Representatives, specifically for use therein, it being understood and
agreed that the only such information furnished by any Underwriter consists of
the information described as such in subsection (b) below; or (ii) if such
statement or omission was contained or made in any preliminary prospectus and
corrected in the Prospectus and (1) any such loss, claim, damage or liability
suffered or incurred by any Underwriter (or any person who controls any
Underwriter) resulted from an action, claim or suit by any person who purchased
Shares which are the subject thereof from such Underwriter in the offering and
(2) such Underwriter failed to deliver or provide a copy of the Prospectus to
such person at or prior to the confirmation of the sale of such Shares in any
case where such delivery is required by the Securities Act.  In addition to
their other obligations under this Section 10(a), the Company and the Selling
Stockholders agree that, as an interim measure during the pendency of any claim,
action, investigation, inquiry or other proceeding arising out of or based upon
any statement or omission, or any alleged statement or omission, described in
this Section 10(a), they will reimburse the Underwriters on a monthly basis for
all reasonable legal and other expenses incurred in connection with
investigating or defending any such claim, action, investigation, inquiry or
other proceeding, notwithstanding the absence of a judicial determination as to
the propriety and enforceability of the Company’s and the Selling Stockholders’
obligation to reimburse the Underwriters for such expenses and the possibility
that such payments might later be held to have been improper by a court of
competent jurisdiction.  This indemnity agreement will be in addition to any
liability which the Company and the Selling Stockholders may otherwise have.

 

Without limiting the full extent of the Company’s agreement to indemnify each
Underwriter, as herein provided, the liability of each Selling Stockholder under
the indemnity and reimbursement agreements in this Section, or otherwise for a
breach of such Selling Stockholder’s representations or warranties set forth in
this Agreement, shall be limited to an amount equal to the public offering price
of the Shares sold by such Selling Stockholder, less the underwriting discount,
as set forth on the front cover page of the Prospectus.  The Company and the
Selling Stockholders may agree, among themselves and without limiting the rights
of the Underwriters under this Agreement, as to the respective amounts of such
liability for which they each shall be responsible.

 

31

--------------------------------------------------------------------------------


 

(b)           Each Underwriter will severally (but not jointly) indemnify and
hold harmless the Company, each of its directors, each of its officers who
signed the Registration Statement, each Selling Stockholder and each person, if
any, who controls the Company or any Selling Stockholder within the meaning of
the Securities Act or the Exchange Act, against any losses, claims, damages or
liabilities to which the Company, or any such director, officer, Selling
Stockholder or controlling person may become subject under the Securities Act,
the Exchange Act or other federal or state statutory law or regulation, at
common law or otherwise (including in settlement of any litigation, if such
settlement is effected with the written consent of such Underwriter), insofar as
such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based upon any untrue or alleged untrue statement of any
material fact contained in the Registration Statement, any preliminary
prospectus, the Prospectus, or any amendment or supplement thereto, or arise out
of or are based upon the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, in each case to the extent, but only to the extent, that
such untrue statement or alleged untrue statement or omission or alleged
omission was made in the Registration Statement, any preliminary prospectus, the
Prospectus, or any amendment or supplement thereto in reliance upon and in
conformity with written information furnished to the Company by such Underwriter
through the Representatives specifically for use in the preparation thereof, it
being understood and agreed upon that the only such information furnished by any
Underwriter consists of the information in the Prospectus set forth in the 3rd,
8th, 14th and 15th paragraphs, and the last sentence of the 16th paragraph, of
the section entitled “Underwriting”; and will reimburse any legal or other
expenses reasonably incurred by the Company, or any such director, officer,
Selling Stockholder or controlling person in connection with investigating or
defending any such loss, claim, damage, liability or action.  In addition to
their other obligations under this Section 10(b), the Underwriters agree that,
as an interim measure during the pendency of any claim, action, investigation,
inquiry or other proceeding arising out of or based upon any statement or
omission, or any alleged statement or omission, described in this Section 10(b),
they will reimburse the Company and the Selling Stockholders on a monthly basis
for all reasonable legal and other expenses incurred in connection with
investigating or defending any such claim, action, investigation, inquiry or
other proceeding, notwithstanding the absence of a judicial determination as to
the propriety and enforceability of the Underwriters’ obligation to reimburse
the Company and the Selling Stockholders for such expenses and the possibility
that such payments might later be held to have been improper by a court of
competent jurisdiction.  This indemnity agreement will be in addition to any
liability which such Underwriter may otherwise have.

 

(c)           Promptly after receipt by an indemnified party under this Section
of notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against an indemnifying party under this
Section 10, notify the indemnifying party of the commencement thereof; but the
omission so to notify the indemnifying party will not relieve it from any
liability which it may have to any indemnified party under this Section 10
except to the extent that the indemnifying party was materially prejudiced by
such failure to notify, nor shall any such failure to notify relieve the
indemnifying party from any liability that it may have to an indemnified party
otherwise than under this

 

32

--------------------------------------------------------------------------------


 

Section 10.  In case any such action is brought against any indemnified party,
and it notifies an indemnifying party of the commencement thereof, the
indemnifying party will be entitled to participate in, and, to the extent that
it may wish, jointly with all other indemnifying parties similarly notified, to
assume the defense thereof, with counsel reasonably satisfactory to such
indemnified party; provided, however, if the defendants in any such action
include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that there may be legal
defenses available to it and/or other indemnified parties which are different
from or additional to those available to the indemnifying party, or the
indemnified and indemnifying parties may have conflicting interests which would
make it inappropriate for the same counsel to represent both of them, the
indemnified party or parties shall have the right to select separate counsel to
assume such legal defense and otherwise to participate in the defense of such
action on behalf of such indemnified party or parties.  Upon receipt of notice
from the indemnifying party to such indemnified party of its election so to
assume the defense of such action and approval by the indemnified party of
counsel, the indemnifying party will not be liable to such indemnified party
under this Section for any legal or other expenses subsequently incurred by such
indemnified party in connection with the defense thereof unless (i) the
indemnified party shall have employed such counsel in connection with the
assumption of legal defense in accordance with the proviso to the next preceding
sentence (it being understood, however, that the indemnifying party shall not be
liable for the expenses of more than one separate counsel, approved by the
Representatives in the case of paragraph (a) representing all indemnified
parties who are parties to such action (in addition to any single local
counsel)), (ii) the indemnifying party shall not have employed counsel
reasonably satisfactory to the indemnified party to represent the indemnified
party within a reasonable time after notice of commencement of the action or
(iii) the indemnifying party shall have authorized the employment of counsel for
the indemnified party at the expense of the indemnifying party.  No indemnifying
party shall, without the prior written consent of the indemnified party, effect
any settlement of any pending or threatened proceeding in respect of which any
indemnified party is or could have been a party and indemnity could have been
sought hereunder by such indemnified party, unless such settlement includes an
unconditional release of such indemnified party from all liability arising out
of such proceeding and does not include any statement as to or any admission of
fault, culpability or a failure to act by or on behalf of any indemnified
person.

 

(d)           If the indemnification provided for in this Section 10 is
unavailable to an indemnified party under paragraphs (a) or (b) hereof in
respect of any losses, claims, damages or liabilities referred to therein, then
each applicable indemnifying party, in lieu of indemnifying such indemnified
party, shall contribute to the amount paid or payable by such indemnified party
as a result of such losses, claims, damages or liabilities (i) in such
proportion as is appropriate to reflect the relative benefits received by the
Company, the Selling Stockholders and the Underwriters from the offering of the
Shares or (ii) if the allocation provided by clause (i) above is not permitted
by applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) above but also the relative fault of
the Company, the Selling Stockholders and the Underwriters in connection with
the statements or omissions which resulted in such losses, claims, damages or
liabilities, as well as any other relevant

 

33

--------------------------------------------------------------------------------


 

equitable considerations.  The respective relative benefits received by the
Company, the Selling Stockholders and the Underwriters shall be deemed to be in
the same proportion, in the case of the Company and the Selling Stockholders, as
the total price paid to the Company and the Selling Stockholders for the Shares
by the Underwriters (net of underwriting discount but before deducting
expenses), and, in the case of the Underwriters, as the underwriting discount
received by them bears to the total of such amounts paid to the Company and the
Selling Stockholders and received by the Underwriters as underwriting discount,
in each case as contemplated by the Prospectus.  The relative fault of the
Company, the Selling Stockholders and the Underwriters shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company, by the Selling Stockholders or
by the Underwriters and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission. 
The amount paid or payable by a party as a result of the losses, claims, damages
and liabilities referred to above shall be deemed to include any legal or other
fees or expenses reasonably incurred by such party in connection with
investigating or defending any action or claim.

 

The Company, the Selling Stockholders and the Underwriters agree that it would
not be just and equitable if contribution pursuant to this Section 10(d) were
determined by pro rata allocation or by any other method of allocation which
does not take account of the equitable considerations referred to in the
immediately preceding paragraph.  Notwithstanding the provisions of this Section
10(d), no Underwriter shall be required to contribute any amount in excess of
the amount by which the total price at which the Shares underwritten by it and
distributed to the public were offered to the public exceeds the amount of any
damages which such Underwriter has otherwise been required to pay by reason of
such untrue or alleged untrue statement or omission or alleged omission, nor
shall any Selling Stockholder be required to contribute any amount in excess of
the public offering price of the Shares sold by such Selling Stockholder, less
the underwriting discount, as set forth on the front cover page of the
Prospectus.  No person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.  The Underwriters’ obligations to contribute pursuant to this
Section 10(d) are several in proportion to their respective underwriting
commitments and not joint.

 

(e)           The provisions of this Section 10 shall survive any termination of
this Agreement.

 

SECTION 11.        Default of Underwriters.  It shall be a condition to the
agreement and obligation of the Company and the Selling Stockholders to sell and
deliver the Shares hereunder, and of each Underwriter to purchase the Shares
hereunder, that, except as hereinafter in this paragraph provided, each of the
Underwriters shall purchase and pay for all Shares agreed to be purchased by
such Underwriter hereunder upon tender to the Representatives of all such Shares
in accordance with the terms hereof.  If any Underwriter or Underwriters default
in their obligations to purchase Shares hereunder on the First Closing Date and
the aggregate number of Shares which such defaulting

 

34

--------------------------------------------------------------------------------


 

Underwriter or Underwriters agreed but failed to purchase does not exceed 10
percent of the total number of Shares which the Underwriters are obligated to
purchase on the First Closing Date, the Representatives may make arrangements
satisfactory to the Company and the Selling Stockholders for the purchase of
such Shares by other persons, including any of the Underwriters, but if no such
arrangements are made by such date the nondefaulting Underwriters shall be
obligated severally, in proportion to their respective commitments hereunder, to
purchase the Shares which such defaulting Underwriters agreed but failed to
purchase on such date.  If any Underwriter or Underwriters so default and the
aggregate number of Shares with respect to which such default or defaults occur
is more than the above percentage and arrangements satisfactory to the
Representatives and the Company and the Selling Stockholders for the purchase of
such Shares by other persons are not made within 36 hours after such default,
this Agreement will terminate without liability on the part of any nondefaulting
Underwriter or the Company or the Selling Stockholders, except for the expenses
to be paid by the Company pursuant to Section 6 hereof and except to the extent
provided in Section 10 hereof.

 

In the event that Shares to which a default relates are to be purchased by the
nondefaulting Underwriters or by another party or parties, the Representatives
or the Company shall have the right to postpone the First Closing Date for not
more than seven business days in order that the necessary changes in the
Registration Statement, Prospectus and any other documents, as well as any other
arrangements, may be effected.  As used in this Agreement, the term
“Underwriter” includes any person substituted for an Underwriter under this
Section.  Nothing herein will relieve a defaulting Underwriter from liability
for its default.

 

SECTION 12.        Effective Date.  This Agreement shall become effective
immediately as to Sections 6, 8, 10 and 13 and as to all other provisions at
10:00 A.M., New York City Time, on the day following the date upon which the
Pricing Agreement is executed and delivered, unless such a day is a Saturday,
Sunday or holiday (and in that event this Agreement shall become effective at
such hour on the business day next succeeding such Saturday, Sunday or holiday);
but this Agreement shall nevertheless become effective at such earlier time
after the Pricing Agreement is executed and delivered as you may determine on
and by notice to the Company and the Selling Stockholders or by release of any
Shares for sale to the public.  For the purposes of this Section, the Shares
shall be deemed to have been so released upon the release for publication of any
newspaper advertisement relating to the Shares or upon the release by you of
telegrams (i) advising the Underwriters that the Shares are released for public
offering, or (ii) offering the Shares for sale to securities dealers, whichever
may occur first.

 

SECTION 13.        Termination.  Without limiting the right to terminate this
Agreement pursuant to any other provision hereof:

 

(a)           This Agreement may be terminated by the Company by notice to you
and the Selling Stockholders, or by you by notice to the Company and the Selling
Stockholders, at any time prior to the time this Agreement shall become
effective as to all its provisions, and any such

 

35

--------------------------------------------------------------------------------


 

termination shall be without liability on the part of the Company or the Selling
Stockholders to any Underwriter (except for the expenses to be paid or
reimbursed pursuant to Section 6 hereof and except to the extent provided in
Section 10 hereof) or of any Underwriter to the Company or the Selling
Stockholders (except to the extent provided in Section 10 hereof).

 

(b)           This Agreement may also be terminated by you prior to the First
Closing Date, and the option referred to in Section 4, if exercised, may be
cancelled at any time prior to the Second Closing Date, if (i) trading in
securities on or by the NASD or the New York Stock Exchange shall have been
suspended or materially limited or minimum prices shall have been established on
such exchange, or (ii) a banking moratorium shall have been declared by New York
or United States authorities, or (iii) there shall have been any change in
financial markets or in political, economic or financial conditions which, in
the opinion of the Representatives, either renders it impracticable or
inadvisable to proceed with the offering and sale of the Shares on the terms set
forth in the Prospectus or materially and adversely affects the market for the
Shares, or (iv) there shall have been an outbreak of major armed hostilities
between the United States and any foreign power which in the opinion of the
Representatives makes it impractical or inadvisable to offer or sell the
Shares.  Any termination pursuant to this paragraph (b) shall be without
liability on the part of any Underwriter to the Company or the Selling
Stockholders (except to the extent provided in Section 10 hereof) or on the part
of the Company or the Selling Stockholders to any Underwriter or the Selling
Stockholders (except for expenses to be paid or reimbursed pursuant to Section 6
hereof and except to the extent provided in Section 10 hereof).

 

SECTION 14.        Representations and Indemnities to Survive Delivery.  The
respective indemnities, rights of contribution, agreements, representations,
warranties and other statements of the Company, of its officers, of the Selling
Stockholders and of the several Underwriters set forth in or made pursuant to
this Agreement will remain in full force and effect, regardless of any
investigation made by or on behalf of any Underwriter or the Company or any of
its or their partners, principals, members, officers or directors or any
controlling person, or the Selling Stockholders, as the case may be, and will
survive delivery of and payment for the Shares sold hereunder.

 

SECTION 15.        Notices.  All communications hereunder will be in writing
and, if sent to the Underwriters will be mailed, delivered or telegraphed and
confirmed to you c/o J.P. Morgan Securities Inc., 277 Park Avenue, 9th Floor,
New York, New York 10172, Attention: Syndicate Desk, with a copy to Winston &
Strawn LLP, 35 West Wacker Drive, Chicago, Illinois 60601, Attention: R. Cabell
Morris, Esq.; if sent to the Company will be mailed, delivered or telegraphed
and confirmed to the Company at its corporate headquarters with a copy to Foley
Hoag LLP, 155 Seaport Boulevard, Boston, Massachusetts 02210, Attention: Peter
M. Rosenblum, Esq.; and if sent to the Selling Stockholders will be mailed,
delivered or telegraphed and confirmed to the Agents and the Custodian at such
address as they have previously furnished to the Company and the
Representatives, with a copy to Foley Hoag LLP, 155 Seaport Boulevard, Boston,
Massachusetts 02210, Attention: Peter M. Rosenblum, Esq.

 

36

--------------------------------------------------------------------------------


 

SECTION 16.        Successors.  This Agreement and the Pricing Agreement will
inure to the benefit of and be binding upon the parties hereto and their
respective successors, personal representatives and assigns, and to the benefit
of the officers and directors and controlling persons referred to in Section 10,
and no other person will have any right or obligation hereunder.  The term
“successors” shall not include any purchaser of the Shares as such from any of
the Underwriters merely by reason of such purchase.

 

SECTION 17.        Representation of Underwriters.  You will act as
Representatives for the several Underwriters in connection with this financing,
and any action under or in respect of this Agreement taken by you will be
binding upon all the Underwriters.

 

SECTION 18.        Partial Unenforceability.  If any section, paragraph or
provision of this Agreement is for any reason determined to be invalid or
unenforceable, such determination shall not affect the validity or
enforceability of any other section, paragraph or provision hereof.

 

SECTION 19.        Applicable Law.  This Agreement and the Pricing Agreement
shall be governed by and construed in accordance with the laws of the State of
New York.

 

37

--------------------------------------------------------------------------------


 

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to us the enclosed duplicates hereof, whereupon it will
become a binding agreement among the Company, the Selling Stockholders and the
several Underwriters including you, all in accordance with its terms.

 

 

Very truly yours,

 

 

 

CRA INTERNATIONAL, INC.

 

 

 

 

 

By:

/s/ James C Burrows

 

 

President and Chief Executive Officer

 

 

 

 

 

EACH OF THE SELLING STOCKHOLDERS

 

 

 

 

 

By:

/s/ James C Burrows

 

 

 

  Agent and Attorney-in-Fact

 

The foregoing Agreement is hereby

confirmed and accepted as of

the date first above written.

 

J.P. MORGAN SECURITIES INC.

WILLIAM BLAIR & COMPANY, L.L.C.

PIPER JAFFRAY & CO.

ADAMS HARKNESS, INC.

 

Acting as Representatives of the

Several Underwriters named in

Schedule A

 

By: J.P. Morgan Securities Inc.

 

 

By:

/s/ Edward Allegaert

 

 

Vice President

 

 

38

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Underwriter

 

Number of
Firm Shares
to be Purchased

 

 

 

 

 

J.P. Morgan Securities Inc.

 

712,211

 

 

 

 

 

William Blair & Company, L.L.C.

 

712,210

 

 

 

 

 

Piper Jaffray & Co.

 

284,884

 

 

 

 

 

Adams Harkness, Inc.

 

189,922

 

 

 

 

 

TOTAL

 

1,899,227

 

 

--------------------------------------------------------------------------------


 

SCHEDULE B

 

 

 

Number of
Firm Shares
to be Sold

 

Number of
Option Shares
to be Sold

 

 

 

 

 

 

 

Company

 

710,000

 

200,000

 

 

 

 

 

 

 

Selling Stockholders:

 

 

 

 

 

James C. Burrows

 

46,557

 

3,443

 

Franklin M. Fisher

 

93,114

 

6,886

 

Steven C. Salop

 

69,425

 

5,135

 

Rowland T. Moriarty

 

58,847

 

4,352

 

Carl Shapiro

 

18,971

 

1,403

 

Robert J. Larner

 

21,826

 

1,614

 

Christopher Maxwell

 

24,023

 

1,777

 

William F. Concannon

 

23,278

 

1,722

 

Michael A. Kemp

 

23,278

 

1,722

 

Richard S. Ruback

 

48,419

 

3,581

 

Arnold J. Lowenstein

 

28,135

 

2,081

 

Firoze E. Katrak

 

57,377

 

4,243

 

William G. Burnett

 

34,824

 

2,576

 

Gregory K. Bell

 

25,953

 

1,919

 

Bridger M. Mitchell

 

45,361

 

3,355

 

Jagdish C. Agarwal

 

38,735

 

2,865

 

Thomas R. Overstreet

 

38,735

 

2,865

 

Stanley M. Besen

 

24,208

 

1,792

 

Stephen H. Kalos

 

12,570

 

930

 

Bradford Cornell

 

12,105

 

895

 

Monica G. Noether

 

22,999

 

1,701

 

John R. Woodbury

 

21,206

 

1,568

 

Kenneth L. Grinnell as Trustee for The James C. Burrows Irrevocable Trust 1998,
Art. Second

 

24,210

 

1,790

 

Raju Patel

 

24,209

 

1,791

 

W. David Montgomery

 

24,856

 

1,838

 

Daniel Brand

 

22,273

 

1,647

 

Steven R. Brenner

 

19,554

 

1,446

 

Eads Family LLC

 

22,273

 

1,647

 

 

--------------------------------------------------------------------------------


 

John E. Parsons

 

24,585

 

1,818

 

Robert M. Spann

 

19,368

 

1,432

 

Jenny Fitz Moriarty as Trustee of the Rowland T. Moriarty Irrevocable Trust 1998

 

18,574

 

1,374

 

Gary L. Roberts

 

18,594

 

1,375

 

Salop Irrevocable GST-Taxable Trust 1998

 

17,431

 

1,289

 

Salop Irrevocable GST-Exempt Trust 1998

 

17,431

 

1,289

 

Joen E. Greenwood

 

13,967

 

1,033

 

Abraham S. Fisher

 

9,311

 

689

 

The J. Phillip Cooper Irrevocable Trust, 2000

 

20,951

 

1,549

 

Naomi L. Zikmund-Fisher

 

6,858

 

507

 

Abigail S. Fisher

 

7,883

 

583

 

Michael Mayer

 

6,147

 

—

 

Besen Family Trust

 

9,684

 

716

 

Paul R. Milgrom

 

9,684

 

716

 

Elaine M. Ruback as Trustee of the Ruback Children’s Family Trust

 

9,684

 

716

 

Daniel McGavock

 

5,559

 

—

 

Douglas R. Bohi

 

5,200

 

—

 

John E. Parsons Charitable Foundation, Inc.

 

4,842

 

358

 

Abraham S. Fisher GST Trust

 

4,819

 

356

 

Gail Roberts

 

5,657

 

—

 

Michael Tate

 

3,609

 

—

 

John Bone

 

3,249

 

—

 

The Abigail S. Fisher GST Trust

 

3,380

 

250

 

Naomi L. Fisher GST Trust

 

3,380

 

250

 

Christopher Bokhart

 

2,782

 

—

 

Brian Cody

 

2,259

 

—

 

Shirley Webster

 

2,259

 

—

 

Patrick McLane

 

2,259

 

—

 

Girls Incorporated

 

1,000

 

—

 

National Outdoor Leadership School

 

1,000

 

—

 

President and Fellows of Harvard College

 

500

 

—

 

 

 

 

 

 

 

TOTAL

 

1,899,227

 

284,884

 

 

2

--------------------------------------------------------------------------------


 

SCHEDULE C

 

Comfort Letter of Ernst & Young LLP

 

(1)           They are independent auditors with respect to the Company and the
Subsidiaries within the meaning of the Securities Act.

 

(2)           In their opinion the consolidated financial statements of the
Company and the Subsidiaries audited by them and included or incorporated by
reference in the Registration Statement comply as to form in all material
respects with the applicable accounting requirements of the Securities Act and
the Exchange Act and the related rules and regulations adopted by the SEC.

 

(3)           On the basis of specified procedures (but not an examination in
accordance with generally accepted auditing standards), including inquiries of
certain officers of the Company responsible for financial and accounting matters
as to transactions and events subsequent to November 27, 2004, a reading of
minutes of meetings of the stockholders and directors of the Company and the
Subsidiaries since November 27, 2004, a reading of the latest available interim
unaudited consolidated financial statements of the Company and the Subsidiaries
(with an indication of the date thereof) and other procedures as specified in
such letter, nothing came to their attention which caused them to believe that
(i) the unaudited condensed consolidated financial statements of the Company and
the Subsidiaries included or incorporated by reference in the Registration
Statement do not comply as to form in all material respects with the applicable
accounting requirements of the Exchange Act as it applies to Form 10-Q and the
related rules and regulations adopted by the SEC or that any material
modification should be made to such unaudited financial statements for them to
be in conformity with generally accepted accounting principles, and (ii) at a
specified date not more than five days prior to the date thereof in the case of
the first letter and not more than two business days prior to the date thereof
in the case of the second and third letters, there was any change in the capital
stock or increase in long-term debt of the Company and the Subsidiaries on a
consolidated basis or any decrease in consolidated net current assets or
consolidated stockholders’ equity as compared with amounts shown on the latest
unaudited balance sheet of the Company included in the Registration Statement or
for the period from the date of such balance sheet to a date not more than five
days prior to the date thereof in the case of the first letter and not more than
two business days prior to the date thereof in the case of the second and third
letters, there were any decreases, as compared with the corresponding period of
the preceding year, in consolidated net sales or in the total or per share
amounts of consolidated net income before extraordinary items or of consolidated
net income except, in all instances, for changes or decreases which the
Prospectus discloses have occurred or may occur or which are set forth in such
letter.

 

(4)           They have carried out specified procedures, which have been agreed
to by the Representatives, with respect to certain information in the Prospectus
specified by the Representatives, and on the basis of such procedures, they have
found such information to be in agreement with the

 

--------------------------------------------------------------------------------


 

accounting records of the Company and the Subsidiaries or amounts in analyses
prepared by the Company and the Subsidiaries from their accounting records.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

CRA INTERNATIONAL, INC.

 

1,899,227 SHARES COMMON STOCK (2)

 

PRICING AGREEMENT

 

 

June 23, 2005

 

J.P. Morgan Securities Inc.

William Blair & Company, L.L.C.

Piper Jaffray & Co.

Adams Harkness, Inc.

As Representatives of the Several

Underwriters

c/o J.P. Morgan Securities Inc.

277 Park Avenue

New York, New York  10172

 

Ladies and Gentlemen:

 

Reference is made to the Underwriting Agreement dated June 23, 2005 (the
“Underwriting Agreement”) relating to the sale by the Company and the Selling
Stockholders and the purchase by the several Underwriters, for whom J.P. Morgan
Securities Inc., William Blair & Company, L.L.C., Piper Jaffray & Co., and Adams
Harkness, Inc., are acting as representatives (the “Representatives”), of the
above Shares.  All terms herein shall have the definitions contained in the
Underwriting Agreement except as otherwise defined herein.

 

Pursuant to Section 4 of the Underwriting Agreement, the Company and each of the
Selling Stockholders agree with the Representatives as follows:

 

1.             The initial public offering price per share for the Shares shall
be $53.750.

 

2.             The purchase price per share for the Shares to be paid by the
Underwriters shall be $51.197, being an amount equal to the initial public
offering price set forth above less $2.553

 

--------------------------------------------------------------------------------

(2) Plus an option to acquire up to 284,884 additional shares to cover
overallotments.

 

--------------------------------------------------------------------------------


 

 

per share; provided, however, that with respect to Shares that are currently
represented by options that will be exercised concurrent with the closing of the
offering, the purchase price per share for such Shares to be paid by the
Underwriters shall be the initial public offering price set forth above.

 

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to us the enclosed duplicates hereof, whereupon it will
become a binding agreement among the Company, the Selling Stockholders and the
several Underwriters including you, all in accordance with its terms.

 

 

Very truly yours,

 

 

 

CRA INTERNATIONAL, INC.

 

 

 

By:

/s/ James C Burrows

 

 

 

 

 

  President and Chief Executive Officer

 

 

 

 

 

EACH OF THE SELLING STOCKHOLDERS

 

 

 

By:

/s/ James C Burrows

 

 

Agent and Attorney-in-Fact

 

The foregoing Agreement is hereby

confirmed and accepted as of the

date first above written.

 

J.P. MORGAN SECURITIES INC.

WILLIAM BLAIR & COMPANY, L.L.C.

PIPER JAFFRAY & CO.

ADAMS HARKNESS, INC.

 

Acting as Representatives of the

Several Underwriters

 

By: J.P. Morgan Securities Inc.

 

By:

/s/ Edward Allegaert

 

Vice President

 

2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF LOCK-UP AGREEMENT

 

 

June     , 2005

 

 

J.P. Morgan Securities Inc.

William Blair & Company, L.L.C.

Piper Jaffray & Co.

Adams Harkness, Inc.

As Representatives of the Several Underwriters

c/o J.P. Morgan Securities Inc.

277 Park Avenue

New York, New York  10172

 

Ladies and Gentlemen:

 

This letter is being delivered to you in connection with the proposed
Underwriting Agreement (the “Underwriting Agreement”) among CRA International,
Inc., a Massachusetts corporation (the “Company”), each of the Selling
Stockholders named therein and each of you as representatives of a group of
Underwriters named therein relating to an underwritten public offering of Common
Stock, no par value, of the Company (the “Common Stock”).

 

In order to induce you and the other Underwriters to enter into the Underwriting
Agreement, the undersigned agrees not to directly or indirectly, sell, offer,
contract or grant any option to sell (including without limitation any short
sale), pledge, transfer, establish an open “put equivalent position” within the
meaning of Rule 16a-1(h) under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), or otherwise dispose of any shares of Common Stock,
options or warrants to acquire shares of Common Stock, or securities
exchangeable or exercisable for or convertible into shares of Common Stock
currently or hereafter owned either of record or beneficially (as defined in
Rule 13d-3 under the Exchange Act, except that a 90-day period shall be used
rather than the 60-day period set forth therein) by the undersigned, or publicly
announce the undersigned’s intention to do any of the foregoing, for the period
commencing on the date hereof through the close of trading on the date 90 days
after the date of the Underwriting Agreement without the prior written consent
of J.P. Morgan Securities Inc. and William Blair & Company, L.L.C. (together,
the “Joint Bookrunners”) (which consent may be withheld at the sole discretion
of the Joint Bookrunners); provided, however, that the undersigned may sell or
otherwise transfer any such shares or securities (i) to the Company and (ii) to
immediate family members of the undersigned as a bona fide gift, or to equity
holders of the undersigned, provided such persons agree in writing with the
Joint Bookrunners not to sell, offer, dispose of or otherwise transfer any such
shares or securities during such specified period without the prior written
consent of the Joint Bookrunners (which

 

--------------------------------------------------------------------------------


 

consent may be withheld at the sole discretion of the Joint Bookrunners). 
Notwithstanding the foregoing, if (1) during the last 17 days of the specified
restricted period, the Company issues an earnings release or material news or a
material event relating to the Company occurs; or (2) prior to the expiration of
the specified restricted period, the Company announces that it will release
earnings results during the 16-day period beginning on the last day of such
specified period, the restrictions imposed by this Agreement shall continue to
apply until the expiration of the 18-day period beginning on the issuance of the
earnings release or the occurrence of the material news or material event.

 

The provisions of this agreement are in addition to any restrictions imposed by
that certain Stock Restriction Agreement dated as of April 17, 1998, as amended,
of which the undersigned may be a party.  If for any reason the offering of
Common Stock shall not have occurred by September 30, 2005, or the Company
decides to terminate the proposed offering of Common Stock, the agreement set
forth above shall be terminated.

 

 

Very truly yours,

 

 

 

 

 

[Name and address of Selling Stockholder]

 

2

--------------------------------------------------------------------------------